                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 1 of 47




                   I   JAMES R. TENERO              (SBN 201023)
                       SELMAN BREITMAN         LLP
                   2   33 New Montgomery, Sixth Floor
                       San Francisco, CA 94105-4537
                   a
                   J   Telephone :          4t5.979.0400
                       Facsimile :          415.979.2099
                   4   Email          :    j tenero @selmanlaw.com


                   5   SHERYL W. LEICHENGER (SBN 161688)
                       SELMAN BREITMAN LLP
                   6   11766 Wilshire Boulevard, Sixth Floor
                       Los Angeles, CA 90025-6538
                   7   Telephone :          310.445.0822
                       Facsimile :           310.473.2525
                   8   Email         :       sleichenger@selmanlaw'com

                   9   Attorneys for Defendant/Counterclaimant
                       Zurich American Insurance Company
                 10
P
FI                l1                                 UNITED STATES DISTRICT COURT
Ê
                  t2            NORTHERN DISTRICT OF CALIFORNIA-SAN FRANCISCO DIVISION
cû
      J           13
      F
                       CROWN ENERGY SERVICES, INC. d/b/A                 Case    No.   3 :I   9-cv-06334-EMC
()    (A
                  14   ABLE ENGINEERING SERVICES ANd
      llì              CROWN BUILDING MAINTENANCE CO                     DEFENDANT ZURICH AMERICAN
      z                                                                  INSURANCE COMPANY'S NOTICE OF
      ú           15   d|b|a ABLE BUILDING MAINTENANCE,
      F                                                                  CROSS-MOTION AND CROS S-MOTION;
63    t-                                                                 MEMORANDUM OF POINTS &
                  t6                 Plaintiffs,
                                                                         AUTHORITIES IN SUPPORT OF ZURICH
C)                t7                                                     AMERICAN'S CROSS-MOTION FOR
(t)                                                                      SUMMARY JUDGMENT, OR
                  18    ZUzuCH AMERICAN INSURANCE                        ALTERNATIVELY, PARTIAL SUMMARY
                        COMPANY, ZURICH SERVICES                         JUDGMENT, ON THE GL ISSUE AND IN
                  19    CORPORATION and DOES l-50, inclusive,            OPPOSITION TO PLAINTIFFS' MOTION
                                                                         FOR PARTIAL SUMMARY JUDGMENT
                  20                 Defendants.                         ON THE GL ISSUE

                  21                                                     Date             121r012020
                                                                         Time             1:30 P.M.
                  22                                                     Ctrm.            5 (Via Zoom)
                                                                         Judge            Hon. Edward M. Chen
                  23                                                     Trial            None Set

                  24
                        And Related Counterclaims.
                  25

                  26

                  27

                  28

                                          ZURICH AMERICAN' S CROSS-MOTION FOR SUMMARY JUDGMENT
                                               ON THE GL ISS UE; OPPOSITION - Case No. 3 : I 9-cv-06334-EMCX
465 46596 4839-492s-    v'7
                  Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 2 of 47




                  TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

            2            pLEASE TAKE NOTICE that on December 10,2020 at l:30 p.m. or                  as soon thereafter

            J     as the matter    may be heard, before the Honorable Edward M. Chen in the United States District

            4     Court, Northern District of California, Courtroom 5 (via Zoom), 17th floor, Defendant and

             5    CounterclaimantZurlch American Insurance Company ("Zurich American") will and hereby

             6    does move pursuant to Rule 56 of the Federal Rules of      Civil Procedure and Civil Local Rule 7-

             7    2(a) for an order granting Zurich American summary judgment or, in the alternative, partial

             8    summary judgment, with respect to the GL Issue on Plaintiff s first cause of action ("Breach       of

                                 General Liability Policies") and fifth cause of action ("Breach of Implied Covenant   of
             9    Contract   -
            10    Good Faith and Fair Dealing") asserted in the First Amended complaint.
êi
J           1l            ZurichAmerican also moves for summary judgment or, in the alternative, partial
J
            12    summary judgment, on its counterclaim for declaratory relief that with respect to the underlying
(€ F
     J
     t-
            t3    fifty-five actions, ZurichAmerican did not owe Plaintiffs or their additional insured clients or
C) (n       1,4   property managers any obligations, including, defense and indemnity, under the Zurich
f<   IJl
m z&        15    American GL Policies as the self-insured retention was not satisfied.
     F
ñ    F
            t6                                   IS                                      P
H
c)          17     with respect to Zurich American's counterclaim as a matter of law because:
(n
            18            (l)        With respect to Plaintiffs' flrrst cause of action for breach of contract, the Zurich

            19     American's Self Insured Retention endorsement is unambiguous; it is a condition precedent to

            20     Zurich American's liability under the policies; and      it applies to defense and indemnity of     any

            2l     insured   -   named insured, additional insured or otherwise insure (Forecast Homes, Inc.               v.


            22     Steadfost Ins. Co., I 8l Cal.Ap p.4th 1466 (2010). Furthermore,      it is undisputed that in defending

            23     and settling (or otherwise paying judgments) on behalf of itself and/or its additional insureds

            24     with respect to the underlying actions, Crown did not incur and pay $500,000 or more per action.

            25     Having paid less than $500,000 per action, Crown failed to satisfy its $500,000 self-insured

            26     retention amount under the 2013 SIR Policy and 2014 SIR Policy (the "GL Policies"). In failing

            27     to satisfy its $500,000        self-insured retention amount, the condition precedent       to   Zutich

            28

                                          ZURI      AMERICAN'S CROSS-MOTION          SUMMARY         GMENT
                                                  ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46s96          v7
                                Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 3 of 47




                           1        American's liability under the GL Policies was never satisfied. Therefore, Zurich American

                           2        never owed Crown or any of its additional insureds defense or indemnity with respect to the

                           J        fifty-five underlying actions. Because Zurich American never owed Crown or any of                 its

                           4        additional insureds defense or indemnity with respect to the fifty-five underlying actions, Zutich

                           5        American did not and could not have breached the GL Policies.

                           6                  (2)   With respect to Plaintiffs' fifth cause of action for breach of the implied covenant

                           7        of good faith and fair dealing, the California Supreme Court has held: "It is clear that if there is

                           8        no potential for coverage and, hence, no duty to defend under the terms of the policy, there can

                           9        be no action for breach of the implied covenant of good faith and fair dealing because the

                         l0 covenant is based on the contractual relationship             between the insured and the insurer.o' (tüaller
â.
J                        l1         v. Truck Ins, Exchange, Inc. (1995) l1 Cal.4th 1, 36.) With respect to the GL Issue, Zutich
Þ'l
                         I2         American did not breach the 2013 SIR Policy or the 2014 SIR Policy for the reasons summarized
d
                                         ) above. Therefore, as a matter of law, Plaintiffs cannot maintain their fifth
ts      J                 13        in   (I                                                                             cause of action
        F.

C) Ø                      14        for breach of the implied covenant of good faith and fair dealing against Zurich American with
L',{    Ð
m       z
        ú
        o
                          l5        respect to these GL Policies.
        F
        F
cr3
                          16                  This motion is made pursuant to Federal Rules of Civil Procedure, Rule 56, and is based
É
()                        l7        on this Notice of Cross-Motion and Cross-Motion, the Memorandum of Points and Authorities in
(n
                          18        Support    of Zurich American's Cross-Motion for Summary Judgment and in Opposition to
                          t9        plaintiffs' Motion for Summary Judgment, the Declaration of        James R. Tenero and the exhibits

                          20        thereto (as collated in the Index of Exhibits), the Declaration of Gail Sydow and the exhibits

                          2l        thereto (as collated in the Index of Exhibits), the Request for Judicial Notice and the exhibits

                          22        thereto (as collated in the Index of Exhibits), on all pleadings and papers fîled in this matter, and

                          23        on such further arguments as may be presented at the hearing on this motion.

                          24

                          25

                          26

                          27

                          28
                                                                                      2
                                                          ZURI CH AMERICAN' S CROSS-MOTION FOR SUMMARY JU DGMENT
                                                                ON THE GL ISS UE; OPPOSITION - Case No. 3:19-cv-063 34.EMCX
4   65 4 659 6 4839 -4925 -',l 68   v7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 4 of 47




             I                                      TABLE OF CONTENTS
            2                                                                                             Page(s)

            J                                                                                      ............I
                 MEMORANDUM OF POINTS AND AUTHORITIES .........
            4                                                                                      ............1
                 I.     INTRODUCTION
             5
                 II     POLICY NEGOTIATIONS
             6
                        A.     In Early 2013, Crown RequestedZutich American Quote
             7                 Liability Insurance Above a $500,000 Self-Insured Retention                          ^


             8          B.     ZurichAmerican Refused to Modify its Self-Insured
                               Endorsement to Provide First Dollar Additional Insured
             9
                               Coverage..
            l0
                 ilI.   THE UNDERLYING ACTIONS                                                                   11

FI          1l
FI                      A.     Exemplar Underlying Actions Involving ABM.                              ...... . I   1


            t2
cc                             (1)     The Chapchian Act\on                                                      1l
      J     l3
      F
                               (2)     The Neri Action.........                                                  12
o     Ø     14
l-<
m z&
      tJ]
                               (3)     The Oliveirø Action..,                                                    l3
            15
      o
      F
      F                        (4)     The l(ertheim Action.                                            .,,,,,14
            t6
ts
()          t7
                         B.    Exemplar Underlying Actions Involving AES.   ..'......        ..........'......   15

V)
            18
                               (1)     The O'Hare Action                                                         l5

            19                 (2)     The Benn Action...,                                                  ...16

            20    IV.    THE SUMMARY JUDGMENT STANDARD                                                      ,,,17

            21    V.     RELEVANTLEGALPzuNCIPLES.........                                                   ...18

            22           A.    ContractInterpretation...................                            ..........18

            23           B.    Burden of Proof.                                                                  t9
            24                                                                                               ..20
                  VI.    LEGAL ANALYSIS.........
            25
                         A.    With Respect to the First Cause of Action, Zurich American is
            26                 Entitled to Summary Judgment, as a Matter of Law, Because the
                               Self Insured Retention Endorsement is Unambiguous, Applies to
            27                 Additional Insureds, and it is Undisputed Crown Never Paid
                               $500,000 or More Defending or Indemnifying Itself and/or
            28

                                  ZURICH AMERICAN'S CROS S-MOTION FOR SUMMAR Y JUDGMENT
                                       ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596         v7
                          Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 5 of 47




                     I                 Additional Insureds in any Underlying Case                                     20

                     2                 (l)    The Plain Meaning of Zurich American's Self Insured
                                              Retention Endorsement Controls Judicial Interpretatioñ.         ,',.,,.,.,20
                     J

                     4
                                              a)      The Forecast Homes Decision.....                                20


                     5
                                                      (l)    The Zurich American Policies Function as
                                                             Excess Coverage Above Crown's $500,000
                     6                                       Self-Insurance                                            25

                     7                                (2)     By Its Terms, Zwich American's SIR
                                                              Endorsement Trumps the Additional
                     I                                        Insured Endorsement. .............                      .25

                     9
                                                      (3)     By Its Terms, Zurich American's SIR
                 10                                           Endorsement is a Condition Precedent to
                                                              Any Coverage.                                           ,25
H
¡                11
¡                                                     (4)     Other Provisions Make Plain that Zutich
                 12                                           American Owes No Obligations Until the
d                                                             Retention is Satisfied. ....                            .26
      J          l3
      F
()    U)
                 14
                                              b)      The Walsh Construction Company Decision.........                .27
$-r f¡)
Êq z
   ú             t5                    (2)    Crownos Only Reasonable Expectation Is That the Zurich
      F                                       American SIR Endorsement Applies to Additional
d     F
                     t6                       Insureds.                                                               .30

C)                   t7                (3)    Zurich American is not Liable for Losses Resulting From
(t)                                           Crown's Own Negligence in Ordering its Insurance
                     18                                                                                                JJ
                                              Coverages..
                     19
                                       (4)    Untilthe Retention is Exhausted,Zurich American Does
                 20                           Not Owe Crown or Any Insured a Coverage Decision.                        34


                 2t                    (5)    Crown's Interpretation is Strained, Absurd and Derived by
                                              Overstating or Misapplying its Authorities' Holdings.                    35
                 22
                                  B.   With Respect to the Fifth Cause of Action, ZutichAmerican is
                 23                    Entitled to Summary Judgment on the GL Policies. Absent a
                                       Breach of the Insurance Policies, Crown Cannot Maintain a Bad
                 24
                                       Faith Claim as a Matter of Law...                                               37

                     25
                                  C.   With Respect to its Counterclaim for Declaratory Relief, Zwich
                     26                American is Entitled to Summary Judgment as a Matter of law. ....'.............38

                     27    VII.   CONCLUSION.....                                                                      39

                     28
                                                                        ll
                                                        CAN'S              NFORS
                                                ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46s96 4839-492
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 6 of 47




                   I

                  2
                                                           TABLE OF            RITIES
                  J
                       Federal Cases                                                                    Paee(s)
                  4
                       Addisu v. Fred Meyer, Inc,
                   5                                                                                            17
                          198 F.3d I 130 (9th Cir. 2000)
                   6   Celotex Corp. v, Catrett
                          477 U.5.317 (1986)                                                                    18
                   7
                       Evanston Ins. Co. v. American Saf"ty Indem' Co.
                   8                                                                                         .,,37
                          768 F.Supp .2d 1004 (ltJ.D. Cal. 201 1)
                   9   National Fire Ins. Co. of Hartford v. Federal Ins Co.
                           843 F.Supp.2d 101l, 1017 (N.D. Cal.2012)                                            ,24
                 10
À                       Tríshan Air, Inc. v. Federal Ins. Co.
.l               11
                            635 F.3d 422 (gth Cir. 201l) .'....                                                ,26
¡
                 t2     California Cases
eÛ    3
H     ¡          13
                       AIU Ins. Co. v. Superior Court
      F
                            5l Cal.3d 807 (1990)                                                           18, 19
()    Ø           t4
þr trì
m zú                   American Way Cellular, Inc. v, Travelers Property Casualty Co. of America
                  l5     216 Cal{pp.4th 1040 (2013) ..............                                          3,26
   F
cû F
                  16
                       Aydin Corp, v, First State Ins. Co,
                          l8 Cal.4th I183 (1998)..........                                                   3,19
 C)               t7
(t)                     Bank of the l4/est v. Superior Court
                  l8       2 Cal. th t2s4 (1992) ....                                                       .....1   I
                  19    Bay Cities Paving & Grading, Inc. v. Lawyers'Mutual Ins. Co.
                           5 Cal.4th 8s4 (1993)........                                                    19,36
                  20
                        Forecast Homes, Inc, v, Steadfast Ins. Co.
                  2t        1 8l Cal.App.4th 1466 (201 0)
                                                                                                         passim

                  22    Founding Members of the Newport Beach Country Club      v,
                        Newport Beach Country Club, Inc'
                  23       t-Ol Cat.app.4th 944 957 (2003) ....                                         ,,.,,.,,,,27

                  24    General Star Indemnity Co. v. Superior Court
                            47 Cal,App.4th 1586 (1996)                                                    .36,37
                  25
                        Gibson v. Government Employees Ins, Co
                  26        162 CaLApp3d 441,452 (1984) .......                                                 .JJ

                  27    Insurance Co. of State of Pennsylvania v. American Safety Indemnity Co'
                            32 Cal.App.sth 898 (2019)                                                     ,.,,,4
                  28
                                                                       lu
                                                  CH               S CROSS.            FOR S       JUDG
                                                   ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
46s 46s96 4839-4925-
                            Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 7 of 47




                            Legacy Vulcan Corp. v, Superior Court
                               I 85 Cal.App.4th 677 (2010) .                                                                   ,,,,36,37
                    2
                            Love v. Fire Ins. Exchange
                    J             221 CaLApp.3d 1136 (1990)                                                                ..............38

                    4       Montgomery Ward &                                 Inc, v. Imperial Cas. & Indem. Co.
                               8l Cal.App.4th35                                                                                   36,37
                    5
                            Montrose Chemical                                 v. Superior Court of Los Angeles County
                    6          9 Cal.Sth 215 (202

                    7       Narver v. California Støte Life Ins Co.
                               211 Cal.176,181 (193 0) .......                                                             .......28 -29
                    8
                            North American Capacity Ins. Co. v. Claremont Liability Ins. Co.
                    9           17 7 Cal.App.4th 27 2 (2009) ..,                                                          3,19,20,26

                   l0 Pardee Const.         Co. v. Insurance Co. of the West
                                  77 Cal.App.4th 1340 (2000)                                                                            3l
H
FI                 1l
¡                           Powerine Oil Co., Inc. v. Superior Court
                   t2          37 Cat.4th377 (2005)                                                                     .............19, 30
d
É     ¡            13       Sarchett v. Blue Shíeld of California
      F
                               43 Cat.3d 1 (1987)                                                                                       l8
()    v)           t4
$-(   t!                    Scottsdale Ins, Co. v. Essex Ins. Co.
Êa z
   ú,              l5          98 Cal.App.4th 86 (2002)                                                                                .26
      o
      t-
(ü    Ë-
                   l6       State of Caliþrniav, Continental Ins. Co.
                                55 Cal.4th 186 (2012)                                                                              19,33
o
(t)
                   t7
                             TIG Ins. Co. of Michiganv. Homestore, Inc.
                                                                                                                                        18
                   18           I 37 Cal.App.4th 7 49 (2006)

                   19        United Farmers Agents Assn., Inc, v' Farmers Group, Inc.
                                 32 Cal.App.sth 478 (20t9)                                                                             .27
                   20
                             l(aller v. Truck Ins. Exchange, Inc
                   2l             11 Cal.4th   I (199s)                                                                             ,2,37

                   22        Other State Cases
                   23        llalsh Construction  ComPanY v. Zurich American Insurance Company
                                  72 N.E.3d 957 (Ind. Ct. App 20r7)                                                         ...... passtm
                   24
                             California Statutes
                   25
                                                                                                                                         ,,3
                             Cal. Ins. Code, $33....................,
                   26
                             Cal. Civ. Code,     $   1   636...............                                                              l8
                   27
                             Cal. Civ. Code, $1639...............                                                                        l8
                   28

                                                          ZURICH AMERI CAN'S CROSS. MOTION FOR SUMMARY JUDGMENT
                                                               ON THE GL ISSUE; OPPOSITION - Case No. 3: 19-cv-06334-EMCX
465 46s96 4839 -4925-7 68    v7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 8 of 47




            I    Cal. Civ. Code, $1641                                                        ......27,29

            2    Cal. Civ. Code, $1649                                                                 I9

                                                                                                     ..19
            J    Cal. Civ. Code, $1654

            4    Other Authorities

            5    Fed. R. Civ. P. 56.......                                                   ,,.,,.1,2, |7

            6    Local Rule 7-2(a) .......                                                              I

            7

             8

             9

            10

Êr
rl          11
¡
            l2
c!3   ts

H     ¡     13
      F
() U)       T4
k f¡
É zú.       15
      t-.
ñ     F
            t6

C)          l7
(t)
            18

            19

            20

            2l
            22

            23

            24

            25

            26

            27

            28
                                                               V
                                        ZURICH AMERICAN'S CROSS-MOTION FOR SUMMARY JUDGMENT
                                             ON THE GL ISSUE; OPPOSITION - Case No. 3: 19-cv-06334-EMCX
46s 46596         v7
                                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 9 of 47




                         I                            MEMORANDUM OF POINTS AND AUTHORITIES
                        2        I.      INTRODUCTION
                        a
                        J                Fundamentally, this action      is about Able Building Maintenance ("ABM") and Able
                        4        Engineering Services' ("AES") (collectively, Crown's) business and litigation decisions' In its

                         5       contracts, Crown agreed      to defend and indemnify its clients, building owners and property
                         6       managers, against claims arising from Crown-provided janitorial and building engineering

                         7       services. Crown also agreed to buy general liability insurance and to ensure that such insurance

                         I       covered its clients as additional insureds on a primary, first-dollar basis.l            At   issue in this

                                 litigation are fifty-five underlying bodily injury claims asserted against Crown's clients (and/or

                       10        Crown itself¡ by either client invitees (e.g., shopping patrons who slipped and fell) or Crown's
À                                own employees who were injured on client premises during the scope of their employment.
¡                      l1
J
                       t2                To honor its contractual requirements, Crown could have purchased a primary insurance
ß
        J              l3        policy. "Primary     insurance refers to the     first layer of finsurance] coverage, whereby 'liability
        F.

c)      Ø              14        attaches immediately upon the happening             of the occurrence that gives rise to liability''          "
        l¡.)

m z&                   l5        Montrose Chemical Corporationv. Superior Court of Los Angeles County,9 Cal.Sth 215,222
        F
d       F
                       l6         (2020). Historically, this was how Crown managed its liability risks. Under a primary insurance

()                     t7        policy, Crown and its additional insured clients received first-dollar defense and indemnity from
V)
                        l8 the insurance company. However, starting in January 2013, Crown retained                       insurance broker,

                        t9        Marsh Risk & Insurance Services ("Marsh"). At Marsh's behest, Crown stopped buying primary

                       20         insurance and started buying insurance from Zurich American over a $500,000 self-insured

                       2l         retention. "The term'retention'[        ]                      [...] that is the insured's initial
                                                                              refers to a specific sum

                       22         responsibility and must be satisfîed before there is any coverage under the policy' It is often

                       23

                       24              In its moving papers, Crown states: "Here, all of the claims involve a Company that is an 'additional
                                       insured' undei tfre Zurichpolicy based on the requirement that Able name that company as an
                        25             additional insured in its contrait with them." (Crown's Memorandum of Points & Authorities in
                                       Support of Motion for Partial Summary Judgment ("Crown's Moving Papers"), p. 4:14-- 16.) First,
                        26             Crõwn makes no attempt to establish that the involved companies are additional insureds under the
                                        ZurichAmerican Policíes, as it its burden. (Id. aT l, fn 1.) Regardless, Crown's statement is a halÊ
                        27             truth. These companies are first and foremost Crown's contractual indemnitees and companies to
                                       whom Crown promised to provide 1't dollar insurance (albeit "self-insurance").
                        28                                                              1

                                                       ZURICH       CAN'S CROSS.M OTION FOR S             JUDGMENT
                                                                                       -
                                                            ON THE GL ISSUE; OPPOSITION Case No. 3:19-cv-06334-EMCX
46   5 4659 6 4839 -4925 -7 68    v7
                                    Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 10 of 47




                               I         referred to as a'self-insured retention' or'SIR.'    " Forecast Homes, Inc. v. Steadfast   Ins.   Co.,l8l
                               2         Cal.App.4th 1466 (2010). Under this arrangement, Crown became personally responsible for

                               J         providing its clients frrst-dollar defense and indemnity within the $500,000 retention. Only after

                               4         the retention was satisfied did Zurich American owe Crown and its additional insureds any
                               5         obligations   -   defense, indemnity or otherwise.

                               6                 In the underlying fifty-five cases, Crown allegedly paid approximately $3.70 million total

                               7         defending and indemnifying its clients (and/or itself¡ against tendered claims (or, roughly

                                         $68,000 per case). Signihcantly, in not one of the underlying cases, did Crown incur and
                                8                                                                                                 pay

                                9        $500,000, its self-insured retention amount, or more.2 Regardless, Crown now wishes to avoid

                             10          its bargained-for risk and attempts to thrust these costs on Zurich American' Crownos principal
                                                                                                                           *   defies logic and is
                                                    - that the retention only applies to itself, not additional insureds
H
FI                            l1         argument
¡
                              t2         contrary to the policy negotiations, the plain language of the SIR endorsement, California's
d        Þ
         J                    13         statutory rules governing policy interpretation and the seminal decision, Forecast Homeso in
         F
c)       Ø                    t4         which the California Court of Appeal, Fourth District, held that a substantially identical
t-< f¡
Êa z
   &                          l5         endorsement obligated the named insured         to satisfy the retention before the insurer owed      any
          F
cc F                          t6         obligation to an additional insured. Forecast Homes, Inc.,          l8l   Cal.App.4th 1466. Forecast

C)                            t7 Homes is not alone in this conclusion. Walsh Construction Company v. Zurich American
(n
                              l8 Insurance Company,                 T2 N.E.3d 957 (Ind. Ct.    App. 2017) (analyzing a Self Insured Retention

                              19         endorsement and concluding ZuÅch American had no obligation                 to defend or indemnify a

                              20         general contractor as an additional insured until the named insured satisfied the $500,000 SIR.).

                              2l                 It is the responsibility of Crown, the policyholder, to prove       the condition precedent to

                              22

                              23
                                          2    In its operative complaint at fl18, Crown identifres the. lfty-fîvg undgrlying cases. and the
                                               iotuiråount it paid þer case in defense fees, costs and indemnity. (Zurich American
                              24               Insurance Comþanyis Request For Judicial No_tice in Support of Cross-Motion t.or
                                               Summary Judeinent, or Aiternatively, Partial Summary iudgment, on the GL Issue and in
                              25               ópñ;iriil iðiiuintiffr' Cross-Motíon Fo_r S_ulry_ary julgmept, or Alternatively, Partial
                                               SüÅrmary Judgment on the GL Issue ("IUF'JN"), fl5, Ex. 71 at JII8')
                              26               In the underlying Loftus action, Crown paid the least amount,gl,753.12' In the underlying
                                                Whnte action, Crõwrí paid the highest amount, $481,992.28.. In none of the underlyþg ..
                               27              â.tøn. did irown puy $S00,000"1i.e., its self-insured retention amount) or more defending
                                               and indemnifying its clients (and itself).
                               28
                                                                                               2
                                                                 ZURICH AMERI CAN'S CROSS-MOTION         SUMMARY
                                                                      ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
46   5   46   s96 4 839 -492 s -' t 68    v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 11 of 47




                                       satisfaction of the self-insured retention amount   -   and unless and until Crown is able
                  I    coverage    -
                  2    to do so, ZurichAmerican does not owe any insured defense or indemnity. Aydin Corp. v, First

                       State Ins, Co.,18 Cal.4th 1183, 118S (1998) ("The burden is on an insured to establish that the
                  a
                  J

                  4     occurrence forming the basis of its claim is within the basic scope of insurance coverage.");

                  5    North American Capacity Ins. Co, v. Claremont Liabitity Ins. Co., 177 Cal'App.4th 272,289-

                  6     Zg0 (2009) (condition precedents "neither confer nor exclude coverage            for a particular risk but,

                  7     rather, impose certain duties on the insured in order to obtain the coverage provided by the

                  I     policy."); Walsh Construction Company, 72 N.E.3d at963.

                  9              With respect to the fifty-five underlying cases, Crown has not and cannot meet this
                 l0 burden of proof. All of the fifty-five underlying cases are fully resolved. In not one of                these

êr
¡                l1     cases   did Crown incur and pay $500,000 or more in defense fees, costs and indemnity on behalf
-l
ñ                12     of itself and/or an additional insured. Therefore, Crown cannot prove the condition precedent to
cr3
H     J          13     coverage, the self insured retention, was satisfied. Absent such satisfaction, Zurich American
      t-
c.) Ø
$.r   t!
                 l4 did not owe any obligations          - defense or indemnity - to any insured. Furthermore, having not
É     z
      &
      (J
                 15     breached the GL Policies, Plaintiffs cannot, as a matter of law, prove Zwich American breached
      F
      F                                                                                                       judgment.
oû
                 t6     the implied covenant of good faith and fair dealing. Crown is not entitled to summary
H
 ()              t7     Respectfully,ZurichAmerican is entitled to summary judgment on the GL Issue.
(t)
                 l8     II.      POLICY NEGOTIATIONS
                  19             A.                        c
                 20

                 2l               In January 2013, Crown appointed Marsh as its insurance broker.3 lDeclaration of James

                 22     R. Tenero in Support of Zurich American's Cross-Motion for Summary Judgment and                           in

                  23
                        J     ,, ,Insurance broker' means a person who, for compensation and on behalf of another person-,,
                  24          transacts insurance oittei tttan'tife, disabiiity, or heälth with, but not on behalf of, an
                                                                                                                          insurer."
                                                    ;Án'insuraice       brokei''is one who  acts  as a middleman   between  the
                              ô;1.-ñr. Co¿., $33.
                                               in.u..i,                                  public  under  no employmenl.from     any
                  25          i*rr"¿   and thé          ioliciting  insurance  from  the
                                                                                                                           tþ9
                              soecial companv, una, ipotr secu"ring an order, placin!¡ it with a company       selected UV
                                                                                                           oinsurance agento is one
                  26          ü'ñà;di;il;;;.ffiy            selected 6y himselior herJelf; whereas añ
                              ;h;             itil;i""der
                                    ;.d;rônlr ã"                   an employment by l1$ broker is, i!r-essence,.employed in
                              each in'stance as a special agent for a single pqrpo¡![:]" Am7ic,a1t.Yry9:t!y!aL,Inc.
                  27                                                                                                        v.

                               iravelers property'Casuat$,    Co.   of Amel¡cå,2i6    Cãl.App.ath    1040, 1052 (2013).
                  28
                                                                              J
                                                                        OSS-MO          R
                                                       ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334- EMCX
465 46596 4839-4925-
                          Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 12 of 47




                     I     Opposition      to Plaintiffs' Cross-Motion for Summary                   Judgment on the         GL Issue ("Tenero
                     2     Decl."), flfl   I   and   2.)   On February 13,2013,Marsh, on behalf of Crown, asked Zurich American
                     a
                     J     for a general liability insurance quote. (Tenero Decl., fl3, Ex. 3.) Marsh explained to Zutlch
                     4     American: "Able previously purchased insurance with relatively low retentions and as a result

                     5     began to trade dollars with the insurance companies they dealt                    with   ..."   (Tenero Decl., fl3, Ex.

                     6     3.)   Crown's retention for the prior 2012                    -   2013 policy period was a $10,000 deductible.4

                     7     (Tenero Decl., fl4, Ex.           4,   and,!15,   Ex.   5.)   Having Crown's'oagreement that a larger retention

                     8     program is in their fCrown's] best interest," Marsh requested thatZutich American quote:

                     9              General Liability: Important coverage items to note are the removal of the ccc
                                    exclusion based on operations as well as an errors and omissions endorsement that
                 t0                 we have included in our specifications.

¡                ll                 We are moving this program to a high retention requesting.options of $250,000
¡                                   and 5500,000."ThisïilÏbe the firsiyear on a retention and as such.we anticipate
                 t2                 roÁ.              issues. Thus, we aré requesting a matching dedu-ctible policy
d                                   *it¡ u"..tincate
                                            limited named insured-endorsement as sñown in our specifrcations. The
      ¡          13                 ctient believes that the majority of their contracts will allow for the self insured
      F                             retention but we want a satetyïet so we don't have to scramble during the policy
o
Lr
      ./)        l4                             enero Decl      Ex. 3
      gl
Êa z
   &             l5                 On March 25,2013, Zurich American provided Crown a revised quote. (Tenero Decl.,
      t-.
d     F                                                                              The quote identified Crown
H
                 t6        !f6, Ex. 6 at MARSH-CES-002894 through MARSH-CES-002937.)
 ()              t7        as aooGeneral        Liability Self-Insurer" within a $500,000 self-insured retention. (Tenero Decl., fl6,
(t)
                 18        Ex. 6 at MARSH-CES-002903.) In the cover email, Gail Sydow, Vice President and Casualty
                 t9        Executive Underwriter, Global Corporate Casualty, Zurich American Insurance Company,
                 20        explained to John Rolph, Vice President, Marsh Risk                      &   Insurance Services, that    "in   respect to

                 2t        the GL coverage including the endorsements the Zurich's coverage attaches on top of Able's
                 22         SIR which should give some comfort to the umbrella carrier." (Tenero Decl., !J6, Ex. 6 at
                 23         MARSH-CES-002g942 (bolding added).) The revised quote enclosed a copy of the Self Insured

                 24
                            4    A deductible is'oa specific sum that the in_sured must pay þ9þ." the insurer owes its duty.to
                 25              ì"¿.-"irv the insurèá for a covered loss. [cìtation omìttê$.J A deductible relates only  to the
                                 "damaseí for which the insured is indemnified, not to defeñse costs.   The  insurer is fully.
                     26          .ðrôå"iiut. io. ¿.iénré costs regardless of the amount of the deductible _so long as.there is a
                                 pot'ential for coverage unOeittrípolicy." Forecast Homes, Inc.,^l8l- Cal'App.4th 1.466,1474
                     27          'fZOlCii; liiuior,ru io. of State oi Pennsytvania v. American Safety.Irydg*rli?
                                                                                                                 92 z?2
                                 òããíp.titt ggt, 92t,íeh'gdenied (Már.25,2019), review denied (May 22,2019).
                     28
                                                                                              4
                                                       ZURICH AMERICAN'S CROSS- OTION FOR S                JU
                                                                                       -
                                                            ON THE GL ISSUE; OPPOSITION Case No. 3: 19-cv-06334-EMCX
465 46s96 4839-492          v7
                  Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 13 of 47




             1     Retention endorsement for Marsh and Crown's review. (Tenero Decl., fl6, Ex. 6 at MARSH-

             2     CES-00293 8 through MARSH-CES-002945')

             J              On   April 1,2013, Zurich American provided Crown its final quote.                   (Tenero Decl., fl7,

             4     Ex.    7.)   The final quote reiterated that Crown was a general liability self-insurer within                  a


             5     $500,000 self-insured retention and that the Zurich American Policy                    will   provide coverage

             6     excess over Crown's self-insurance. (Tenero Decl., tf7, Ex. 7 at MARSH-CES-000646.) The

             7     frnal quote reiterated that the previously provided Self Insured Retention endorsement remained

              8    part of the quoted policy. (Tenero Decl., fl7, Ex. 7 at MARSH-CES-000645 through MARSH-

              9    CES-000648.) Significantly, the Self Insured Retention endorsement provides:

             10
                            Self Insured Retention
'Jr
FI           l1                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FI
             t2
d      B                    This endorsement modifies insurance provided under the:
       J     13
       F                     Commercial General Liability CoveraBe*Part
C') v)       l4
                             Under the provisions of this endorsement, you are responsible for payment of all
$-(    f¿l

Êa z                                    idefense costs" in addition to Self Insured Retention (SIR) Amounts.
   &         15              or part of
       F
       F
cf3
             t6
l'-(
                                        SCHEDULE _ SELF INSURED RETENTION AMOUNTS
C)           t7                                                     *tß:¡
(t)
             18
                                X   Optisn I   $500,üûü   Per Ineident      -   You Pay Defense Cosk Witbin SIR
             r9                                                      ,1.**
                                 enero Decl.    Ex. 6 at MARSH-CES-002938.
             20

             21              As issued, the policies define the term
                                                                                ooyouo'
                                                                                          as "the Named Insured shown in the

             22    Declarationr, aná any other person      or   organization qualifying as a Named Insured under this

             23 policy.,' (Tenero Decl., fll1, Ex. 11 at 2UR000037 and fl12, Ex. 12 at 2UR000185.) The first
             24 named insured is "crown Building Maintenance company". (Tenero Decl., ull, Ex. ll at

                    2UR000001 and fl12, Ex. 12 at 2UR000154.) By endorsement, Crown Energy Services, Inc.,
             25                                                                                            is

                                                                                                       fll2, Ex.   12 at 2UR000310
             26     also a named insured. (Tenero Decl.,    fll 1, Ex. I 1 at 2UR000025          and

             27     -    2uR000311.)
             28
                                                                         5
                                               CH AMEzu      S CROSS.     ON FOR             Y JUDGMENT
                                                ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596           v7
                              Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 14 of 47




                         1              The Self Insured Retention endorsement also provides

                         2
                                        The insurance provided by this policy is subject to the following additional
                         a
                         J
                                                                                                                 to
                         4              endorsement applies:

                         5              I.     Your Obligations      -    Self Insured Retention

                         6                     A.         The Self Insured Retention (SIR) Amount(s) shown above in the
                                                          SCHEDULE _ SELF INSURED RETENTION AMOUNTS Of
                         7
                                                          this endorsement apply as follows:
                          8
                                                          1.     Option 1 Per Incident              -   You Pay Defense Costs Within SIR
                          9
                                                                 If Option    1 is selected,            it is a condition precedent to our
                        10                                       liability that you make actual payment of "self insured
                                                                 retention" and "defense costs" for each'oincident", until
l¿i
.l                      ll                                       you have paid "selfinsured retention" and "defense costs"
I                                                                equal to the Per Incident - You Pay Defense Costs
                        t2                                       Within SIR amount, subject to the provision of Paragraph
crt ts
                                                                 A'5 below'
    J
    F
                        l3                                                          *    {.   r(

C)      CA
                        t4                                       If any final judgment and settlement.and "defense costs"
t-r tll
                                                                  are less than such Self Insured Retention Amount(s). we
Êa z
   &                    15                                        shall have no obligation to pay 'oself insured retention" or
(t      F
        F                                                         "defense costs" under this policy.
                        16                                                          {. {(     tß




(.)                     17                       Decl.,        Ex. 6 at MARSH-CES-002939
(t)
                        18
                                        The Self Insured Retention endorsement also provides::

                        t9              I.      Your Obligations      -   Self Insured Retention

                        20                      B.        Payments By Others
                                                          Payments by others, including but not limited to additional
                        2t                                                                                   o'self insured
                                                          insureds or insurers, do not serve to satisfy your
                        22                                retention" obligations or your obligations for payment of "defense
                                                          costsrr.
                        23                                                           *   ;r   ,r.



                                                J.        Representations
                        24
                                                          By acceptance of this policy you agree that you will not procure
                        25
                                                          insurance for all or any part of the Self Insured Retention Amounts
                        26                                shown in the SCHEDULE - SELF INSURED RETENTION
                                                          AMOUNTS of this endorsement. If such insurance is procured,
                         27                               there will be no coverage under this policy as respects those Self
                                                          Insured Retention Amounts.
                         28
                                                                                         6
                                                     Z                                                  .MOTI                        Y
                                                               ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
4   6s 4 659 6 4839 -4925 -1 68   v'7
                                  Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 15 of 47




                           1                (Tenero Decl., fl6, Ex. 6 at MARSH-CES-OO2947 and MARSH-CES-002943
                                            underlin
                           2
                                            The Self Insured Retention endorsement also provides:
                           J

                           4                il.    our Rights and obligations         Excess of the self Insured Retention

                           5                       A.        Self Insured Retention     -   Your Failure to Respond

                           6                                 In the event ofyour refusal to respond to your obligations for the

                           7
                                                             we be required to substitute for you as respects your responsibilitv
                           I                                 for payment of these
                                                                                  ooself
                                                                                         insured retention" or "defense costs".
                           9
                                                   B.           DamageslDefense Costs Excess of the Self Insured Retention       -
                         l0                                     Per Incident

                                                                We shall be liable only for the amount of covered damages and if
l¿r
¡                        l1
-l                                                              applicable..(alefense costs" in excess of the self Insured Retention
                         t2                                     Amount(sl shown in the SCHEDULE - SELF INSUREI)
d     ts
                                                                RETENTION AMOLINTS of this endorsement t..'l We shall have
      J                  t3
      F                                                         no obligations under this polic)' unless you have satisfied your
                                                                o'self insured retention" obligations'
()    U)
                         t4
¡-( l¡l                                                                                 :ßrk*
Êa z
   ú                     l5                 (Tenero Decl.,         Ex. 6 at MARSH-CES-002943 underl
      t-.
ctt F
                         t6                 Finally, the Self Insured Retention endorsement defines "defense costs" as:

 ()                       t7                IV     Definitions
(/)
                          l8
                                            A.     "Defense Costs" means:
                          19
                                                   Expenses directllr allocable to speciflrc claims and shall include but not be
                         20                         li."it.d to all Supplementary  Payments as defined under the policy; all
                                                    court costs. fees and exþenses: costs for all attorneys, witnesses, experts,
                         2l                         aepositions, reported or recorded statements, Summonses, service of
                                                    prôr.rr, legal transcripts or testimony, copies of any public records;
                         22
                                                    àlternative dispute resolution; interest; investigative services, medical
                          23                        examinations, autopsies, medical costs containment, declaratory judgment,
                                                    subrogation and any other fees, costs or expenses reasonably chargeable to
                          24                        the investigation. negotiation. settlement or defense of a claim or a loss
                                                    unãer the óolicy. However, the fees, charges and costs of a claim service
                          25                        provider are not considered "defense costs"'
                          26                           Decl.,       Ex. 6 at MARSH-CES-002944            cs

                          27

                          28
                                                                                            7
                                                                                  CROSS.M        FOR S
                                                                    ON THE GL ISSUE; OPPOSITION Case No. 3:19-cv-06334- EMCX
                                                                                               -
465 46s9 6   4 839 - 492 5 -'t   68   v'l
                   Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 16 of 47




                           per Marsh's request, Zurich American also quoted a "matching" deductible policy for                  a


              2     $10,000 premium. (Tenero Decl., fl7, Ex. 7 at MARSH-CES-000634.) The purpose of the

              J     ,,matching" deductible policy was "to certify coverage to those of Able's clients who require

              4     proof of first,dollar GL insurance." (Tenero Decl., fl8, Ex.           8.)   Neither Crown nor Marsh

              5     requested any changes to the Self Insured Retention endorsement. Crown instructed Marsh to

              6     bind coverage with ZurichAmerican. (Tenero Decl., fl9, Ex.          9.) Zurich American     issued Policy

              7     No. GLO57472t4-00 (0410112013            -   0410112014)   to Crown (the "2013 SIR Policy").      (Tenero

               8    Decl., fll1, Ex. 11.) The 2013 SIR Policy was issued with the quoted Self Insured Retention
                                                                                                 6
               9    endorsement. (Tenero Decl., $1 1, Ex. I 1 at 2UR000058 through 2UR000065.)5'

              10           On   April 4,2013, Marsh sent Crown the insurance binders. (Tenero Decl., fll3, Ex'            13.)

ê.
FI            l1    Regarding general liability coverage, Mr. Rolph explained to Crown, in part, as follows:
Þl
              t2           Commercial General Liabilitv
Cü
      J       13
      F-                   The incumbent GL carrier First Mercury frrmly elected to non-renewed [sic] the
()    Ø       t4           general liability program at any retention level thus on a go-forward basis the GL
t-i   TLì
      z                    folicy will also be written by Zurich, Listed below are some of the changes
m             15           which have been made to new GL program:
ñ
      F-
      F
              l6           .    Retention has increased from $10,000 to $500,000 (self insured-retention =
                                sIR)
C)            l7           .    If   need be Zurich    issue an accommodation GL policy for those certiflrcate
                                                      will
(t)
              18
                                holders who absolutely reject the high SIR status on the main policy. The
                                accommodation GL policy will have a high $500,000 deductible and the per
              l9                occurrence limit will be $l.5M in order to miror the limit structure of the
                                high SIR policy. The extra $500k limit is needed because the deductible
              20                amount is counted within the limit, instead of separate from the limit as is the
                                case in the SIR PolicY.
              21
                            .   Only one of the GL policies (Deductible or SIR) willbe applicable to any one
              22                claim [...]
              23                       Decl.,   l3 Ex. l3    at MARSH-CES-OO3835

              24
                                                                                                          (the "2014 SIR
              25
                    5   The 201 3 SIR Policy was renewed with the same Self Insured Retention endorsement
                        policy"). (Tenero 1iecl., tf 12, Ex.12 aIZllp1000206 through 2UR000213.)
              26    6   In its Moving Papers aIp.2:14, Crown maintains that it paid $11,734,993.40 in premiums for the
                        2013 SIR po-licyänd the2014 Stn loli"y. (Crown's Moving Papgrs, p.2:14.) Thjs is.drastically
              27        incorrect. fhe iO t: and 2014 SIR Policy premiums totaled $2,360,000. (Tenero Decl., lf l 1 , Ex. 1 I
                        at ZUR00000I , and ll2, Ex. 12 at ZUR0001 54')
              28
                                                                          I
                                           ZURI           CAN'        .MOTIO                   Y
                                                  ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv- O6334.EMCX
46s 46596 4
                              Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 17 of 47




                         1                  B.
                                                         D     r
                         2
                         a
                         J                  During the negotiation process, Marsh voiced concern that certain Crown clients might

                         4        reject a $500,000 self-insured program. In a March 29,2013 email to Mr. Mulkerrins/Crown,

                         5        Mr. Rolph stated: "On a separate but GL related issue, we are anticipating some push back from

                         6        certain certifrcate holders who will initially reject the new $500,000 SIR on'the GL policy. [...]

                         7        if the property   managers refuse the SIR status then who at Able should be the point person for

                          8       those problem cases?" (Tenero Decl., $14, Ex. 14 at MARSH-CES-003911.) Crown also

                          9       purchased insurance excess to the Zur\ch American Policies. To allay that insurer's concerns,

                        10        Mr. Rolph advised: "We are anticipating that certain (hopefully very few) property manager cert
ê"
ll                      l1        holders   will reject Able's SIR status for GL. We, along with Able's help, are going [to]   negotiate
FI
                        t2        hard with Able's clients in order to make sure most of the operations    will fall on the SIR policy.
d       ts
        J               13        From Chubb's standpoint the attachment will be the same for each policy, because a $500,000
        F
C) v)                   t4                        $lM limit is equivalent to a $500,000 DED policy with a $1.5M limit from the
                                  SIR policy with a
li      t!
m       z                         Umbrella perspective. And Zurichwill endorse each policy so any one claim will only apply to
                        15
        F
ñ       F
                        T6        one of these    policies." (Tenero Decl., fll5, Ex. l5 at MARSH-CES-0O4522.)

                                            On   April 17,2013, Crown's client, The Shorenstein   Company, purportedly requested that
 ()                     t7
(t)
                        18        Zurich American change its Self Insured Retention endorsement. (Tenero Decl., !116, Ex. 16 at

                        t9        MARSH-CES-003901.) Zurich American refused the request. Rather, Zutich American

                        20        proposed adding Shorenstein onto the 2013 SIR Policy as a designated insured. (Tenero Decl.,

                        21        fl16, Ex. 16 at MARSH-CES-003S99.) Mr. Rolph clarified
                                                                                         that Shorenstein's concern was not

                        22        how itwas added onto the 2013 SIR Policy as an additional insured, but that Crown would not

                        23        defend or indemnify Shorenstein within Crown's $500,000 self-insurance. (Tenero Decl., $16,

                        24        Ex. l6 at MARSH-CES-9g3899.) In response, Zurich Arnerican explained: "Becoming                     an


                        25        Additional Insured on the policy grants them [Shorenstein] defense, first by Able within the SIR

                        26        and subsequently by Zurich once a claim gets into the excess." (Tenero Decl., t116, Ex. 16 at

                         27       MARSH-CES-003898.)

                         28
                                                                                     9
                                                         ZURICH AMERICAN'S       SS-MOTION FO R SUMMARY JU
                                                              ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
4   65 4 659 6 4839 -4925 -7 68   v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 18 of 47




                   I              Zurich American's response was relayed to Paul Saccone, AES President who, in turn,

                   2       caused the response to be communicated to Shorenstein. (Tenero Decl.,     fll7, Ex.   17 at   MARSH-
                   a
                   J       CES-003964.) Shorenstein remained unsatisfied. Ms. Deborah Ravetti, Woodruff-Sawyer at
                   4       Shorenstein Properties   LLC, explained that since an additional insured endorsement modifres

                   5       insurance, not self-insurance, Shorenstein had no guarantee that Crown would, in fact, defend or

                   6       indemnify it within Crown's $500,000 self-insurance. (Tenero Decl., tf17, Ex. 17 at MARSH-

                   7       CES-003963.) With her email, Ms. Ravetti proposed an amendment which Mr. Rolph forwarded

                   8       to Zurich American.      (Tenero Decl.,   fll7, Ex. 17 at MARSH-CES-0O3962 thtough MARSH-
                   9       CES-003 96 3 .) Zurich American responded:

                  10

Êr
¡                 lt
¡
                  t2
d                                 Which leads to our response: Zurich's coverage attaches over Able's SIR and it
ts    ¡           l3              isn't appropriate for us to guarantee what Ablé does within its SIR limits. As you.
      F
                                  f.no*, ín Self Insured Retãntion situations, the excess carrier does not^'drop down'
c)    v)          t4              llpui either loss or expense (such as defense expense) within the Self Insured
                                  Reteñtion. It seems, thireforè, that the appropriate place for this matter to be
      fJì
Êq z              l5              ãddressed is via an ágreement'between thé'piimary'insurer'(in the case of Able's
   &
      aJ
      F                           GL program, Able itself¡ and Shorenstein.
ñ     F
                  l6
                                  (Declaration of Gail Sydow in Suppott of Zurich American S Cross- Motion for
C)                t7              Summary Judgment and in Opposition to P laintiffs Cross Motion for Summary
(t)                                           S       D ec            I 5 Ex I 8
                  18

                  19               While Marsh represented that Shorenstein wanted Zurich American to change                  its

                  20       endorsement,   it   was and   is   Zurich American's understanding that Shorenstein's proposed

                  2l       amendment was to modify the Shorenstein/AES contract to state: 'oSelf-insured retention or

                  22       deductible, including costs of defense, shall not exceed $500,000. Contractor agrees to defend

                  23       and indemnify Owner, Owner's Agent, and the other Indemnified Parties within their self-

                  24       insured retention amount as if such insurance was provided to such Indemnified Parties under a

                  25       policy of insurance at least as broad as provided under the Commercial General Liability

                  26       Insurance form issued      by the Insurance Services Offìce (lSO) CG 0001 0196." (Sydow
                  27       Declaration, fl6 at Ex. 19.) Shorenstein recognized thatZurich American did not owe it a first-

                  28
                                                                            10
                                                ZURICH AMERICAN'S       S-MOTION T. OR SUMMARY JUDGMENT
                                                     ON THE GL ISSUE; OPPOSITION - Case No. 3: 19-cv-06334-EMCX
465 46s96 4839-492s-7 68   v7
                               Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 19 of 47




                           1        dollar defense and that such obligation rested firmly with Crown.

                          2         III.        THE UNDERLYING ACTIONS
                           J                    As an upfront summary, in defending and settling claims asserted against itself and

                           4        additional insureds in six underlying exemplar actions, Crown incurred and paidT:

                           5            Underlvins Case            Defense Fees / Costs                                       Total Paid

                           6            Chapchian                            $72,953.81                           $0.00          $72,953.81
                                        Neri                                sr40.622.r8                     $200,000.00         s340,622.r8
                           7            Oliveira                             $23,003.08                      $22,500.00          $45,503.08
                                        Wertheim                             $39,372.85                           $0.00          s39,372.85
                           8                                                                                $100,000.00         s309,
                                        O'Hare                              s209,427.27
                                         Benn                                s27.036.82                      $21,250.00                 86.82
                           9

                         l0                     A.     Exemplar Underlvine Actions Involvins ABM.
H
¡                        l1                     The Parties selected the following four underlying actions as exemplary.
J
                         12                            lll      The Chanchiun Action.
CS
H       J                t3                     ABM    agreed   to provide janitorial services at Park La Brea Apartments located in Los
        F
()      (/)
                         t4         Angeles, California ("PLB"). (Tenero Decl.,           !f   18, Ex.   20.) Under the contract, ABM   agreed to
$-'r    fÐ
Êq      z                           defend and indemnify pLB against claims "on account of or relating to or arising from the work,
        ú.
        o
                          l5
        F
cü F                      t6        services      [...] provided under this Agreement."             (Tenero Decl.,   tfl8, Ex. 20 at CHAPCHIAN

C)                        t7        00053.) ABM also agreed to purchase general liability insurance with "not less than $1,000,000
(t)
                          18        combined single limit per occurrence" and to add PLB as an "Additional Named Insured" on

                          r9        such insurance. (Tenero Decl.,       fll8, Ex.20   at CHAPCHIAN 00058')

                         20                     While ascending stairs at the apartment complex, Morteza Chapchian tripped and fell

                          2l        resulting in physical injury to himself. (Tenero Decl., fl19, Ex.            2l   at CHAPCHIAN 00062,       f9.)

                          22        In his lawsuit, Mr. Chapchian alleged that PLB negligently maintained or cleaned the staircase

                          23        and that such negligence caused him to        fall.   (Tenero Decl.,     fll9, Ex. 21 at CHAPCHIAN 00062,

                          24
                                    7      For purposes of this Cross-Motion only, ZurichAmerican does not contest the amounts Crown
                          25               allegediy incurred and paid in defense and indemnity of the fìfty-five underlying actions' Howevero
                                           ZurichÁmerican expressly reserves the rights, including the right to contest these amounts and
                          26               verify proof of payment through discovery, should this Court determine that the Self Insured
                                           Endorsement does not apply tõ additional'insureds. ZurichAmerican further recognizes that its
                          27               calculations of amounts irówn incured and paid are, in some cases, different from those Crown
                                           alleged in its First Amended Complaint. Regardless, all individual totals are less than $500,000.
                          28
                                                                                               l1
                                                             ZURI            CAN        S-MOTI           UMMARY
                                                                     ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
4   65 46 59 6 4839 -4925 -',l 68   v7
                        Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 20 of 47




                    I       119.) Mr. Chapchian amended his complaint        to identify ABM as Doe 4. (Request for Judicial
                    2       Notice,fll, Ex. 22.) PLB tendered defense and indemnity of the Chapchian action to ABM.
                    J       (Tenero Decl., u20, Ex. 23.) ABM accepted PLB's tender. (Tenero Decl., l2l, Ex. 24.)

                    4       Ultimately, the Chapchian action was dismissed. (Tenero Decl., 122, Ex. 25; Request for
                    5       Judicial Notice,   \2,8x.26)    In defending itself and PLB against the Chapchian action, ABM

                    6       incurred and paid a total of $72,953.81 in legal fees and expenses, and zero dollars in indemnity.

                    7       (Tenero Decl., \23, Ex. 27 .)

                    I                        (2)    The N¿ri Action.

                    9                 ABM agreed to provide janitorial services for The lrvine Company. (Tenero Decl.,l24,
                   10       Ex. 28.) Under the contract, ABM agreed to defend and indemnify The Irvine Company against

                            claims o'arising from or relating to (a) performance of the Services             (Tenero Decl.,
H
rl                 1l                                                                              [...]."                    l24,Ex.
j
É                  t2       28 at NERI 01S00.)     ABM also agreed to purchase general liability insurance with "not          less than
d
      J            13       One   Million Dollars ($1,000,000) [...]"   and to add The Irvine Company as an additional insured
      F

C) Ø               l4       on such insurance. (Tenero Decl., 124,F;x.28      atNERI0l8l5.)
S-r   t¡
m z&               15                 While in the lobby of a building owned by The Irvine Company, Ms. Neri slipped               and
      t-.

                            fell resulting in physical injury to herself. (Tenero Decl., fl25, Ex. 29 at NERI 01787, flPrem.L-
CB    F-,
                   T6
ë
C)                 l7       l.)   In her lawsuit, Ms. Neri alleged that the Irvine Company negligently maintained the marble
(t)
                   l8       floor near the elevators and that such negligence caused her to fall. (Tenero Decl., 125,F,x.29 at

                   t9       NEzu 01787,flPrem.L-1.) Ms.Neri amended her complaint to identify ABM                as Doe   1. (Tenero

                   20       Decl., 1126,F;x.30,) The Irvine Company tendered defense and indemnity of the Neri action to

                   21       ABM.       (Tenero Decl.,   \27,8x.31.)    ABM',s defense counsel recommended that

                   22                                                                                                          (Tenero

                   23       Decl., fl28, Ex. 32 at NERI 00049.) To that end, ABM's defense counsel, Alison Hurley, Esq.,

                   24       Bremer Whyte, relayed to The Irvine Company's counsel, Scott Smith: "[A]ble is operating in a

                   25       different insurance landscape than    it   was at the time the services contract with the one-sided

                   26       indemnity provision was signed. The $500,000 SIR places         [...] Ables' own funds at risk [...]."
                   27       (Tenero Decl., \29,F;x.33 at NERI 0l 175.)

                   28
                                                                               l2
                                                   ZU RICH AMERICAN'S CROSS-MOTION }.'O R SUMMARY JU
                                                         ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596 4839 -4925-7 68
                          Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 21 of 47




                     I              The Irvine Company's tender was carbon-copied to Zurich American. In response,
                     2     Zwich American advised The Irvine Company: "While it appears, pursuant to the contract and

                     J     the additional insured endorsement on the Able Policy that the lrvine Company qualifies as an

                     4     additional insured, Zurich cannot accept the additional insured tender at this time as Able has a

                     5     $500,000 self-insuÈed retention         (SIR). Until this SIR has been exhausted, Zurich              has no

                     6     obligation to defend/indemnify The Irvine Company under its policy as an additional insured."

                     7     (Tenero Decl., fl30, Ex. 34 at NERI 00519.)

                     8              ABM and The Irvine Company ultimately reached an agreement;                     each would pay for

                     9     their own defense and indemnity. (Tenero Decl., fl31, Ex. 35 at NERI 00545.) Ultimately, the

                 l0 Neri          action settled       with a $200,000 contribution from ABM. (Tenero Decl., fl32,8x.36.) In
À                ll        defending itself againstthe Neri action, ABM incurred and paid a total of $140,622.18 in legal
¡
-l
É                t2        fees and expenses and $200,000 in indemnity for a grand total of $340,622.18.
d     Þ
H J
      F
                 l3                              (3)     The Olívqíra Action.

C)
t-{
      U)
                 t4                 ABM agreed to provide janitorial services at Arsenal Mall located in Watertown,
      t¡l
m z&             l5        Massachusetts. ("Arsenal          Mall").   (Tenero Decl., fl34, Ex. 38.) Under the contract, ABM agreed
      F
d     F
                     t6    to defend and indemnify Arsenal Mall against claims "in any way relating to or resulting, in

C)                   I7    whole or in part, from Contractor's performance fof the] services           [...]."   (Tenero Decl., fl34, Ex.
V)
                     l8 38 at OLIVEIRA 00032.) ABM                 also agreed to purchase general liability insurance "with a      limit

                     19    of not less than $2,000,000 [...]" and to add the Arsenal Mall owner as an additional insured on
                 20        such insurance. ('fenero Decl., fl34, Ex. 38 at OLIVERIA 00032.)

                 2l                 While walking within a common area, Nina Oliveira slipped and fell resulting in physical

                 22        injury to herself. (Tenero Decl., fl35, Ex. 39 at OLIVERIA 00145.) Ms. Oliveira sued ABM and

                 ¿J        Wilder Companies; the owner of Arsenal Mall. (Tenero Decl., fl35, Ex. 39.) She alleged that
                     24    she   fell   ooas
                                               a result of a puddle of clear, excess water that had been left on the floor by Able

                     25    ¡ABMI after it had mopped the area." (Tenero Decl., !135, Ex. 39 at OLIVERIA 00145.)
                     26                 Wilder Companies tendered defense and indemnity           of   the Oliveria action to ABM.

                     27    (Tenero Decl., $36, Ex. 40.)                                                 ABM agreed to defend and
                     28
                                                                                   13
                                                       ZURICH AMERICAN'S CROSS- MOTION FOR SUMMARY JUDGMENT
                                                            ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
46s 46596 4839-492         Y,I
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 22 of 47




            I     indemnify Wilder Companies. (Tenero Decl., fl37, Ex. 41.) Thereafter, the same counsel, David

            2     E. Maglio, answered the complaint on behalf of ABM and Wilder Companies. (Tenero Decl.,

            J     fl38, Ex.   42   and   fl39, Ex.   43.)   Ultimately, the Otüveira actlon settled, in part, by ABM
            4     contributing $22,500 on behalf of itself and Wilder Companies. (Tenero Decl., !f40, Ex. 44.) In

            5     defending itself and Wilder Companies against the action, ABM incurred a total of $23,003.08 in

            6     legal fees and expenses. (Tenero Decl., fl41, Ex. 45.) In sum, ABM incurred and paid a total of

            7     $45,503.08 defending and settling the Oliveira action.

             8              Ms. Oliveira had also sued Carl Warren. In extricating itself from the litigation, Felicia

             9    McDonnell, an Account Executive with Carl Warren               &   Company, declared: "Carl Warren

            10    provides claim administration services to companies nationwide who assume financial risk for all
ê"
J           t1    or a portion of such risks. Sometimes such companies are referred to as 'self-insured'." (Tenero
-l
            12    Decl., 142, Ex.     46.)   She further declared: "Able       [ABM] contracted with Carl Warren to
ñ
      I     l3    administer claims solely related to the risk assumed by Able, i.e., its self-insured claims," and
      F
C)    U)
            t4    that "Able obtained additional insurance from Zurich Insurance Company ('Zutich') to cover
$-r H
Êa z
   &        l5    risks solely above the amount of risk that Able assumed itself." (Ibid.)
      F
cÛ    F
            16                      (4)     The Wertheím Action.

 ()         t7              ABM    agreed to provide snow and ice removal services at Roosevelt Field   Mall located in
(t)
            l8    Garden City, New        York.   (Tenero Decl.,   143,F;x.47) Under the contract, ABM       agreed to

            t9    defend and indemnify mall owner, The Retail Property Trust ("Trust"), against claims "in any

            20    way relating to or resulting, in whole or in part, from Contractoros performance [of the] services

            21    [...]."   (Tenero Decl., fl43, Ex. 47 at WERTHEIM 00001.) ABM also agreed to purchase general

            22    liability insurance "with a limit of not less than $2,000,000 [...]" and to add the Trust as an
            23    additional insured on such insurance. (Tenero Decl., fl43, Ex.47 at WERTHEIM 00001.)

            24              While outside the premises, Deborah Wertheim slipped and fell resulting in physical

            25    injury to herself. (Tenero Decl., 944, Ex. 48 at WERTHEIM 00105 - WERTHEIM 00107.)
            26    She sued among others,      ABM, Simon Property Group [i.e., the property manager] and the Trust.

            27    (Tenero Decl., fl44, Ex.    48.)   She alleged that   ABM "was hired and/or retained to perform snow

            28
                                                                        t4
                                          ZURI           CAN'S             ON FOR
                                                 ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596         v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 23 of 47




                  I    removal t...1 including the sidewalks, parking lots and driveways thereato'and ABM's
                  2    negligence in performing such services caused her injury. (Tenero Decl., fl44, Ex. 48 at

                  J     WERTHEIM 00103.) Simon Property Group and the Trust tendered defense and indemnity of
                  4     the Wertheim actionto          ABM. (Tenero Decl.,       $45, Ex.   49.)   Because   ABM failed to respond to

                  5     the tender, Simon Property Group and the Trust flrled a third-party complaint against ABM for

                  6     contractual defense and indemnity and for failure to procure insurance. (Tenero Decl., fl46' Ex.

                  7     50.) Ultimately, ABM,             Simon Property and the Trust obtained summary judgment against

                   I    Ms.Wertheim. (Tenero Decl., u47, Ex.5l.) ABM, Simon Property and the Trust thereafter
                   9    dismissed their remaining claims amongst themselves. (Tenero Decl., fl48, Ex. 52.) In

                 10     defending itself against the Wertheim action, ABM incurred and paid a total of $39,372'85 in

                        legal fees and expenses and paid zero dollars in indemnity. (Tenero Decl., fl49, Ex. 53.)
H
¡                11
ll
                 t2              B.         Exemplar Underlvine Actions Involvins AES'
(c
      ¡          r3              The Parties selected the following 2 underlying actions as exemplary.
      F
C)    ah
                 t4                         ll)
                                            \-/       The O'Hare Action.
      f¡
m zú,            t5              AES agreed to provide building engineering services for a building located in Sunnyvale,
      F
d     F
                 t6     California. (Tenero Decl., fl50, Ex. 54.) Under the contract, AES agreed to defend and
C)               17     indemnify Linkedln, the building owner, and Cushman &. Wakefield, Linkedln's property
(t)
                                                                                                                                             or
                  18     manager,against claims "arising out of or caused by the acts or omissions of Contractor                     [...]
                  t9                                                    under this Agreement   [.'.]."   (Tenero Decl', tf50, Ex' 54 at
                        the performance           [...] tofl Services
                 20     O'HARE 00066.) AES also agreed to purchase general liability insurance "in the minimum
                 2l     amount       of   $1,000,000.00 per occurrence," and to add Linkedln and Cushman                      &   Wakefield

                  22    (,,Cushman") as additional insureds on such insurance. (Tenero Decl', fl50, Ex. 54 at O'HARE

                  23    00070    -   o'HARE 00071.)
                  24              While on the subject property, an electric gate closed on Ms. O'Hare resulting in physical

                  25     injury to herself. (Tenero Decl., fl51, Ex.55 at O'HARE 00032,                       IGN-I.)   Among others,

                  26    Ms. O'Hare ultimately sued AES and Cushman. (Tenero Decl.,'1f52, Ex. 56 and RFJN, ti3, Ex.

                                She alleged that AES negligently repaired or maintained the gate. (RFJN,                      Ex.   57, pp 32
                  27     57.)                                                                                         '1f3,


                  28
                                                                                  l5
                                                    ZURICH AMERI CAN'S CROSS. MOTION FOR S UMMARY
                                                         ON THE GL ISSUE; OPPO SITION - Case No. 3:19-cv-06334-EMCX
465 46596 4839-492s-    v7
                  Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 24 of 47




             I     - 33.) Cnshmrn te¡rdered defense and indemrúty of the O'Hare âction to AES. (Terrero Decl''

                   !f53, Ex" 5S.) In ev*luatirrg the tender, ,4,8S' defense coürsel reiayed
             2                                                                              to

             3

             4

             5                      (Tenero Decl.,'t]54, Ëx. 59.)      H*vi*g ntt       respÕilded to the tender, C\¡shman cross*

             6     corn¡rlai¡ed against.A.ES far conh:achml indernnity and for faihue to ¡xucure ùrsnrance" EFIN.
                                                                                               apgeed ta reiruburse
                   t[4" Ex. 6O-) Regardless, AES and Cushrnan settled their differerlces. "dES
             1

             I     Ct¡slu*al $45,û00 tb¡ past tlelense fees ¡md cost artd fo assmne its <lefe¡xe going forward'
             I     (Terrer".o Decì., tl5*5,   Ex. 6t at Û'HARE 009??.) Á.ES arrd Cuslurtan ftu-ther agreed:

             1t
             It
             L2
ís
       ¡{    13
       þ
 (.) vl
 t.          i4
       l¿¡
l.Ll   *
       7.
             15
       t-
 ñ     F.
             16             Ultigrately. the 7'Hare actiou settled. (Tenero Decl., t156,8x.62.) Oa behalf of itself

 o)          ï7    and Cusiunas, AES contributed $10û,û0t. (Jd, at CI'HARE 013óS.) In defencling itself and
v)
             18    Cusln¡an against the sctio¡, AES incn¡red $?û9,427 .27 in legal fees and expenses' (Tenero

             19    Deel",'g57, Ex. 63.) In sum, AES iucurred and paid a total of $309,427.27 defeuding and settling

             z0     the   t'Hare   action on beh*lf of itself and Cushman. (ld.)

             ?l                       n\        ThLe   Benn Action.

             2Z              AES ag¡eedto provide building engineering services (including.              l{.C   maintenance)   fol

             23    Tur:rer Constructiol Company at Governors Islând in New York, New                       York'    (Teüero Decl.,

                                                                           the coutracl, AËS agreed to defeud
             24    tf5g. Ex. 64 ar BENN 0tr0l9 (HVAC urainten*nce).) Under

             25     ald indernniS Turuer Conshtction and fhe property owner agaírsf mluw "to all persous                       and

             26     entities, whethel eurployees of tbe Snbeontractor           [...]   arising out of or occruring iu connection

             27     with ttre execution of the $¡ork." {Te*ero Decl., tf58, Ex" 64 at BENN 01091                -   BENN 01092')

             28
                                                                           t6

                                                       ON THE   tL   ISSUE; OPPOSITION - Case No' 3:19-cv-063 34.EMCX
4ó5                !7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 25 of 47




                       AES also agreed to purchase general liability insurance with a $2,000,000 per occurrence
                  2    liability limit and to add Turner Construction and the property owner    as additional insureds on

                  J    such insurance. (Tenero Decl., fl58, Ex. 64 at BENN 01092    - BENN 01093.)
                  4            While on premises and during the course and scope of his employment with AES'
                  5    Mr. Michael Benn slipped on ice and fell resulting in physical injury to himself. (Tenero Decl.,
                                                                               sued the property owners alleging they
                  6    fl59, Ex. 65 at BENN 00473 at flfl 18 and 19.) Mr. Benn
                  7     negligently maintained the property. (Tenero Decl., fl59, Ex. 65 at BENN 00471, fll     I   and BENN

                  8     00473,122.) Inturn, the property owners sued AES for contractual defense and indemnity           and


                  9     for failing to procure insurance. (Tenero Decl., fl60, Ex. 66.) AES denied owing such
                 10     obligations. (Tenero Decl., fl61, Ex. 67.) Regarding Zurich American's obligation to defend the
                                                                                               oactual' payment of
l¿{
Fì               11     property owners, Zurich American advised AES: "The policy requires the
J
                 T2     covered damages and 'defense costs' by the Named Insured up to the 'self insured retention'
co
      ¡          13     amount before any obligation   will exist under the Policy, including any obligation owed to an
      F

                        additional insured. The'self insured retention' amount remains unsatisflred. Therefore, ZAIC
                                                                                                                     is
c)    (t)
                 t4
Lr    f¡
Êa z
   &             15     not liable to pay any defense costs, incurred by GIC or CNY [i.e., alleged property owners], at
      F
co F             l6 this time,    and has advised counsel for GIC and CNY of the same," (Tenero Decl., 162,8x,68 at
ñ
O                17     ZA-BENN-NI0037S.) Ultimately, the Benn action settled. (Tenero Decl., fl63, Ex. 69') AES
V)
                        contributed $21,250 towards the settlement. (Tenero Decl., fl63, Ex. 69 at BENN 01930.)
                  l8                                                                                            In

                  t9    defending itself againstthe Been action, AES incurred and paid $27,036'82. (Tenero Decl., fl64,

                 20     Ex. 70.) In total, AES incurred and paid $48,286.82 in legal fees and costs defending            and


                 2l     settling the Benn action. (Tenero Decl., fl64, Ex. 70.)

                 22     IV.     THE SUMMARY JUDGMENT STANDARD
                  23            A motion for   summary judgment should be granted     if "there is no genuine   dispute as to

                  24    any material fact and the movant is entitled to a judgment as a matter of   law."   Fed. R. Civ. P'

                                                                                                            party, here,
                  25    56(a); Addisu v. Fred Meyer, Inc., 798 F.3d 1130, I 134 (gth Cir. 2000). The moving

                  26     ZurichAmerican, bears the initial burden of informing the Court of the basis for the motion and
                                                                                                                         or
                  27     identifying the portions of the pleadings, depositions, answers to interrogatories, admissions,

                  28
                                                                         17
                                            ZURICH AMERICAN'S CR OSS.MOTION FOR S UMMARY JUDGMENT
                                                 ON THE GL ISSUE; O PPOSITION - Case No. 3:19-cv-06334-EMCX
465 46s96 4839-4925-    v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 26 of 47




                       affidavits that demonstrate the absence of a triable issue of material                  fact.   Celotex Corp.     v.


                  2    Catrett, 477   U   .5.   317 , 323 ( I   9S6). Where the nonmoving party may have the burden of proof at

                  J    trial on a particular issue, the moving party need only point out "that there is an absence of
                  4     evidence to support the nonmoving party's case." Celotex,477 U.S.                  at325, Summary judgment

                  5     should be entered against           a    party who fails   to make a showing sufficient to           establish the

                  6     existence of an element essential to that party's case, and on which that party             will   bear the burden

                  7     of proof attrial. Id. at322-23. "[A] complete failure of proof concerning an essential element of

                  8     the nonmoving party's case necessarily renders all other facts immaterial." Id. at323.

                  9     V.      RELEVANT LEGAL PRINCIPLES
                 l0             A.        Contract InterPretation.
H
¡                11            "While insurance contracts have special features, they are still contracts to which the
¡                                                                                                                2 Cal. th
É                t2     ordinary rules of contractual interpretation apply." Bank of the West v. Superior Court'
CC

à-t   I          13     1254,1264     (lgg}).       "Under statutory rules of contract interpretation, the mutual intention of the
      F
                                                                                                                      Court,
C)    .A
                 L4     parties at the time the contract is formed governs interpretation," AI(J Ins' Co' v, Superior
f-( f¡
Êa z
   ú             15     51 Cal.3d g07,g2l (1gg0); see also,             civ. code,   $1636 ("a contract must be so interpreted as
                                                                                                                                  to
      F
ß     t--.
                 l6 give effect to the mutual intention of the parties               as   it existed at the time of contractingo   so far as
H
                                                                                                              solely from the
C)               17     the same is ascertainable and lawful."). "Such intent is to be inferred, if possible,
V)
                  18    written provisions of the contract." AIU Ins. Co.,5l Cal.3d at822; see also, Civ' Code, $1639

                  t9    (,,when a contract is reduced to writing, the intention of the parties is to be ascertained
                                                                                                                    from the

                 20     writing alone, if possible; subject, however, to the other provisions of this Title."). "The 'clear
                 2l     and explicit'meaning of these provisions, interpreted in their'ordinary and
                                                                                                    popular sense,'unless

                 22     used   by the parties in a technical sense or a special meaning is given to them by usage' [ ],
                  23    controls judicial interpretationJ           Id. at822. "Thus, if the meaning a layperson would ascribe to
                  24     contract language is not ambiguous, we apply that meaning'"                  Ibid' "[W]here the policy     is clear

                  25     and unequivocal, the only thing the insured may 'reasonably expect' is the coverage
                                                                                                             afforded by

                         the plain language of the mutually agreed-upon terms." Sarchett v. Blue Shield of California,
                                                                                                                       43
                  26

                  27     cal.3d   l, 15 (1987); TIG Ins. Co. of Michigan                v. Homestore, hnc.,137 Cal.App.4th 749' 755

                  28
                                                                                   l8
                                                             AMERI       CROS         N FOR             Y
                                                           ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46s96 4839-492s-     v'l
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 27 of 47




                  1     (2006). A court may look to the parties'          reasonable expectations   to reinforce its conclusion

                  2     regarding the meaning of language it frnds unambiguous. Powerine Oil Co., Inc' v. Superior
                  a
                  J     Court, 37 Cal.4th   37   7, 404 (2005).

                  4            "If there is ambiguity, however, it      is resolved by interpreting the ambiguous provisions in

                  5     the sense the promisor (i.e., the insurer) believed the promisee [i.e., the insured] understood them

                  6     at the time of formation." AIU Ins. Co,,51 Cal.3d at822; see also, Civ. Code, $1649 ("if the

                  7     terms of a promise are in any respect ambiguous or uncertain, it must be interpreted in the sense

                  8     in which the promisor believed, at the time of making it, that the promisee understood         it."). "A

                  9     policy provision will be considered ambiguous when it is capable of two or more constructions,

                 l0 both of which        are reasonableJ State of      Californiav. Continental Ins. Co.,55 Cal.4th 186'     195

H
J                11     (2012). "Courts will not adopt a strained or absurd interpretation in order to create an ambiguity
FI
                 t2     where none exists." Bay cities Paving& Grading, Inc. v. Lawyers',Mutual Ins.             co,5     cal.4th
d
      J          13     g54,g67 (1993). Only if the policy provision hasno "plain and clear meaning" and the insured
      F
()    U)         l4     had no "objectively reasonable expectations" regarding coverage,        will "ambiguous language [be]
      t¡
É zú             l5     construed against the party who caused the uncertainty to exist." AI\J Ins. Co',51 Cal.3d
                                                                                                                  at822;
      F
d     F
                 t6     see also,   Civ. Code, $1654.

C)               t7             B.       Burden of Proof.
ct)
                 18             As the Supreme Court observed: "The burden is on an insured to establish that the
                  19    occurrence forming the basis of its claim is within the basic scope of insurance coverage."
                                                                                                                    Aydin

                 20     Corp.,g Cal.4th I183, I188. This includes establishing that aconditionprecedentto coverage is
                 2l     satisflred. North American Capøcity Ins. Co. v. Claremont Liability Ins. Co., 177 Cal.App.
                                                                                                                   th

                 22     Z72, Zgg-290 (2009). Satisfaction of the self-insured retention is such condition precedent:         "[I]t

                  23     is a condition precedenl to our liability that you make actual payment of 'self insured retention'

                  24     and ,defense costs, for each 'incident,' until you have paid 'self insured retention' and 'defense

                  25     costs, equal to the Per Incident    -    You Pay Defense Costs Within SIR amount     I...]. If any final
                  26    judgment or settlement and 'defense costs' are less than such Self Insured Retention Amount(s),

                  27     we shall have no obligationto       pay'self insuredretention'or     'defense costs'under this   policy."

                  28                                                          19
                                                       CH AMERI      S CROSS -MOTION FOR S UMMAR Y JUDGMENT
                                                        ON THE GL ISSUE; OPPOSITION - Case No. 3: l9-cv-06334-EMCX
465 46s96 4839-4925-     v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 28 of 47




                                                  Ex.   ll   at 2UR000059 and til2, Ex. 12 atZLJFI000207.)
                                                                                                                   o''A    condition
                   1    (Tenero Decl.,    tlll,
                  2     precedent refers    to an act, condition or event that must occur before the insurance contract
                  a
                  J     becomes effective or binding on the parties        [.]' fcitation omitted.] In general, 'conditions   neither

                  4     confer nor exclude coverage for a particular risk but, rather, impose certain duties on the insured

                   5    in order to obtain the coverage provided by the policy."' North American Capacity Ins. Co., 177

                   6    Cal.App.4th 272, 289-290.

                   7    VL     LEGAL ANALYSIS
                   8           A.                                  First                    Zu                       n
                                                                                                 use
                   9

                 10

¡                l1                       (1)
FI                                                                                             reta
                 l2
d     ts
      I          13            This Court does not write upon whole cloth. In 2010, the California Court of Appeal,
      F
c)    U)
                 t4     Fourth District, held that a self-insured retention endorsement substantially identical to Zurich
f.<   I¡
Êa z
   &              l5    American's endorsement is plain and unambiguous. Forecast Homes, Inc',                    l8l    Cal.App.4th
      F
d     F
                  t6     1466, 1480 (holding subcontractor's insurer did not owe additional insured, general contractor
 É
 ()               t7    Forecast Homes, a defense because the named insured, subcontractor, had not satisfied the self-
(t)
                  18    insured retention amount). Forecast Homes is controlling'

                  19                               a)         The Forecast Homes Decision.

                 20             In Forecast Homes, Forecast Homes, a housing developer, "contractually required all its

                  2l    subcontractors     to defend and hold it           harmless against any liability arising out         of   the

                  22    subcontractors'    work." Forecøst Homes, Inc., l8l Cal.App.4th at 1469.              Subcontractors were

                  23    also required to procure general liability insurance and to add Forecast Homes as an additional

                  24    insured on that insurance. Id. at 1470. Several subcontractors purchased the required insurance

                  25    from Steadfast Insurance Company. Ibid. Thereafter, Forecast Homes was sued for defective
                  26    construction arising, in part, from the subcontractors'          work.    When Forecast Homes sought

                  27    defense and indemnity from Steadfast as an additional insured under the subcontractors'

                  28
                                                                               20
                                                  ZURI           CAN'S             ON FOR             Y
                                                         ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv -06334-EMCX
46s 46s96 4839-4925-    v'l
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 29 of 47




            I     insurance policies, Steadfast denied coverage.               Ibid,    "steadfast maintained lthat] the

            2     subcontractorfs] did not pay the policy's self-insured retention (SIR), which was a precondition

            J     for coverage. It argued only the named insured, not Forecast, could satisfy the policies' SIR and

            4     trigger coverage." Ibid.

            5            Forecast Homes sued Steadfast           for declaratory relief, breach of contract and bad faith.

            6     Forecast Homes, Inc,,        l8l Cal.App.4th   at 1473. Steadfast did not dispute that Forecast Homes

            7     was an additional insured or that Forecast Homes had incured defense costs sufficient to satisfy

             8    the amount stated in the SIR endorsement. Id. at 1473. Rather, Steadfast argued that only the

             9    named insured could satisfy the SIR amount and none of the named insureds had, in fact,

            10    satisfied the SIR to trigger its defense obligation.          Ibid.   Forecast Homes argued that as an
Ê.
Þl          1l    additional insured it could satisfy the SIR through payment of defense costs.             Ibid.   Forecast
¡
            l2 Homes also argued that the SIR            endorsement violated public policy and "rendered the coverage
d
      I
      F
            13    illusory by precluding the additional insured from having a chance to invoke the insurance
O
¡-{
      Ø     t4    coverage   it   expected.   " Ibid. "The trial court agreed lwith Steadfast] and concluded the policies
      f¿ì

m z&        t5    were unambiguous, not against public policy, and not illusory." Id. at 1470. Forecast Homes
      t-
d     F
            t6    appealed and the judgment was         affirmed. Ibid.

C)          17            The sole issue on appeal "relate[d] to the interpretation of the SIR endorsements,"
V)
            18    namely, whether the self-insured retention could be satisfied by the additional insured in order to

            t9    garner defense and indemnity. Forecast Homes, Inc., 181 Cal.App .4th at 1470.

            20            First, in evaluating "who" may satisfy the SIR (i.e., to trigger an additional insured

            2l    defense), the Court observed that Forecast Homes became an insured under the Steadfast Policy

            22    through an additional insured endorsement and that such endorsement amended the Steadfast

            23    Policy. Forecast Homes, Inc., 181 Cal.App .4th at 1472.

            24            Second, the Court explained that "[t]he term 'retention'          (or 'retained limit') refers to   a


            25     specifrc sum or percentage of loss that is the insured's initial responsibility and must be satisfred

            26    before there is any coverage under the policy. It is often refened to as a 'self-insured retention'

            27     or'SIR."' ForecastHomes, lnc.,181 Cal.App.4lhat1474.                 The CourtdistinguishedanSlRfrom

            28
                                                                          21
                                                                     S CROSS.   FOR S
                                                   ON THE GL ISSUE; OPPOSITION Case No. 3:19-cv-06334- EMCX
                                                                              -
46s 46596
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 30 of 47




                   I       a   deductible: "Unlike a deductible, which generally relates only to damages, an SIR also applies

                   2       to defense costs and settlement of any claim." Id. at 1474. The Court further explained that "[i]t

                           is well recognized that self-insurance retentions are the equivalent to primary liability insurance,
                   a
                   J

                   4       and that policies which are subject to self-insured retentions are 'excess policies' which have no

                   5       duty to indemnify until the self-insured retention is exhausted."      Ibid.   The Court found this

                   6       primary/excess distinction "signifìcant" because unlike primary insurers, "defense obligations of

                   7       excess insurers arise only when primary insurance coverage is exhausted." Ibid.

                   8                Third, the Court acknowledged that under existing California law "the insured may
                   9       purchase other insurance to cover the SIR unless the policy clearly requires the insured itself, not

                  t0       other insurers, to pay this amount." Forecast Homes, únc.,781 Cal.App.4th at 1474. Thetefore,
H
¡                 il       the Court concluded "who may satisfy the SIR depends on each policy's express provisions." 1d'
¡
                  12       at 1475. Turning to the Steadfast    endorsement, the Court observed that the endorsement starts
d
     ¡            13       off by stating "you" and "your" refer to the named insured. Next, the first full paragraph, titled
     F-

C)   U)
$-r Irl
                  l4       "Your Obligations," states "it is a condition precedent to our liability that you [the named
Êa z
   ú              l5       insuredl make actual payment ... ," and that "payments by others, including but not limited to
     t--.

                           additional insureds or insurers, do not serve to satisfy the self-insured retention. Satisfaction of
     F
                  t6

()                17       the self-insured retention as a condition precedent to our liability applies regardless of insolvency
V)
                  18       or bankruptcy by    you." Id. at I476.   Based on this language, the Court concluded: "Because the

                  t9       word 'you' was previously defined to be the named insured, it logically follows the named
                  20       insured must pay defense costs to satisfy the    SIR. This section of the policy regarding who    can

                  2l       make the payment to satisfy the SIR is clear and unambiguous." Ibid.

                  22                 Fourth, the Court rejected Forecast Homes' argument that the SIR endorsement was

                  23       ambiguous. Forecast Homes, Inc.,18l Cal.App.4th af 1476. Forecast Homes pitted one section

                  24       of the endorsement against the other. Forecast Homes cornpared Section IV        -   which defined the

                  25       term SIR as " 'the amount or amounts' that 'you or any insured must pay for all compensatory

                  26       damages     which you or any insured shall become legally obligated to pay[,]" Id. at 1477 (italics
                  27       added),    with Section I that stated "payments by ofhers, including but not limited to additional
                  28
                                                                             22
                                                 Z              CAN'        .MOTION F                Y JUD
                                                        ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
46s 46596 4839-4925-7 68   v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 31 of 47




                       insureds or insurers, do not serve to satisfy the self-insured   retentioî." Ibid. The Court rejected

                  2    this argument. The Court stated that Section I describes who can pay the retention amount and

                  J     Section   IV defines what   amounts and expenses satisfy the   SIR. 1áld.

                  4               The Court reasoned that the term SIR was broadly worded by design to protect the

                   5    parties' reasonable expectations:

                   6

                   7

                   8

                   9

                 10

À                1l
-l
¡                                 endorsement.
                 t2
d                                 Forecast Homes, Inc 181 Cal.A       .4th at 1478
     ¡           13
     t-
()   an
                 t4               Fifth, the Court distinguishe d the Vons decision; a case on which Forecast Homes (and
ti f¡
É zú              15    now Crown) relied. Forecast Homes, Inc., 181 Cal.App.4th at 1479. In Vons, the issue was
     F
CÛ   F
                  t6    whether payments by co-insurers could satisfy USF's SIR endorsement. The Vons Court
H
                        reasoned that because the SIR endorsement expressly subjugated itself          to "all of the policy's
C)                17
V)                                                                                                    as a reasonable insured
                  t8 terms and conditions", including an "other insurance" provision, "Vons
                  t9    could read the policy as permitting the use of other insurance proceeds to cover the SIR amount."

                 20     Id. at 1480, The Forecast Homes Court rejected this argument because unlike the USF
                  21    endorsement, the Steadfast endorsement did not subjugate itself         to all other policy terms   and


                  22    conditions. ,'To the contrary, in highlighted language the insured is clearly warned the terms of

                  23    the endorsement'shall control' if there is a conflict with other policy language' [...] Thus, under

                  24    the terms of the Steadfast Policy, the [SIR] endorsement trumps all other provisions." Ibid;

                  25    accord, Walsh Construction Company, 72 N.E.3d at 964 ("the SIR endorsement prioritizes its

                  26    obligations and definitions over any other provision of or endorsement to the CGL policy, stating

                  27    that, ,in the event of conflict with any other provisions elsewhere in this policy,' the SIR

                  28
                                                                           23
                                                               ,S
                                              ZURICH AMERICAN CROSS-MOTI ON FOR SUMMARY
                                                   ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
46s 46s96 4839-492s-    v'1
                              Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 32 of 47




                       I          endorsement'shall control the application of the insurance to which this endorsement applies'.")

                       2                 Sixth, the Court rejected Forecast Homes' arguments that the SIR endorsement violated

                       J          public policy. Forecast Homes,      Inc,,l8l   Cal.App.4th at 1481. Echoing Shorenstein's concerns

                       4          summarized above, Forecast Homes argued that it "will be left without a defense 'if the named

                       5          insured decides   it does not want Steadfast to defend it, refuses to pay defense fees to trigger    the

                       6          defense obligation, is not named      in a lawsuit, or even      if it wants to pay defense costs but is
                       7          financially incapable of doing so...'." Id. at 1482. The Court noted that the "record shows the

                        8         subcontractors had sound reasons for wanting to control whether and when coverage under the

                        9         policy would be triggered," e.g., to contain insurance costs and to capitalize on lower premiums.

                      10          Id. at 1483. The Court noted Forecast Homes could have required its subcontractors to identify it
ê.
J                     1l          as a named insured. The Court concluded: "Under these circumstances, public policy does not
FI
                      t2          allow a reviewing court to interfere and change the bargain the parties reached merely because
d     È
      J               13          certain recognizable risks come to pass."      Ibid. That is exactly what Crown is asking this Court
      F
()    Ø               l4 to do -          change its bargain with Zurich American because certain recognizable risks (notably, its
t-t   gl
Êa z
   ú,                 15          obligation to defend and indemnify clients) came to pass.
      f--
d     F
                      t6                  Finall),, the Court rejected Forecast Homes' arguments that the Steadfast Policy provided

(,)                   t7          illusory coverage. Forecast Homes,       Inc.,l8l   Cal.App.4th at 1483. For coverage to be illusory,
(n
                      18          performance [of the contract must be] "conditional on some fact or event that is wholly under the

                      t9          promisor's [i.e., insurer's] control and bringing it about is left wholly to the promisor's own will

                      20          and discretion." Id,at 1483. The Court reasoned that "the condition of requiring the named

                      2t          insured to pay the [SIR] amount before coverage is triggered is not a fact or event under

                      22          Steadfast's control or discretion. After the payment is made, Steadfast must cover the named and

                      ¿J          additional insured."   Ibid.   The Court concluded that the Steadfast Policy was not illusory.

                      24                  In 20l2,the Federal District Court for the Northern District of California held that      had an

                      25          insurance policy contained the language examined by Forecast Homeso an insurer would not owe

                      26          an additional insured a defense until the retention was satisfied. National Fire Ins' Co'              oJ


                      27          Hartþrd v. Federal Ins. co.,843 F.Supp.2d        101 7,   l0l7   (Nl.D. cal.2012),

                       28
                                                                                      24
                                                        ZURICH AMERI CAN'S CROSS.MOTI ON FOR SUMMARY JUDGMENT
                                                             ON THE GL ISSUE; OPPOSITION - Case No. 3 : 1 9-cv-06334-EMCX
465 46596   4 839 -492s -7   68   v'l
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 33 of 47




                  I            The Forecast Homes decision controls the subject issue for the following reasons:

                  2                                        (1)
                  a
                  J

                  4            The Zurich American SIR endorsement is a self-insured retention. The endorsement is

                  5     titled "Self Insured Retention". Thus, it is treated as primary insurance. The Zurich American
                  6     policies are treated as excess insurance. As the Forecast Homes Court found signifrcant: "It is

                  7     well recognized that self-insurance retentions are the equivalent to primary liability             insurance,

                  8     and that policies which are subject to self-insured retentions are 'excess policies' which have no

                  9     duty to [defend or] indemnify until the self-insured retention is exhausted." Forecast Homes,

                 10     Inc., Igl Cal.App.4th at 1474. Because Crown did not satisfy its $500,000 self-insured retention

                        in any of the fifty-five underlying cases, Zurich American never owed Crown or any additional
Ê.
-l               n
¡
                 t2     insured obligations under the policies, including, defense or indemnity.
d     ts
      I          13                                        (2)                                             's
      þ
()    Ø          14
fi    l¡l
      z                                                                        by its express terms, the Zurich American SIR
      ú          15             Separate from general legal principles,
      o
      F
cû F             t6     endorsement provides that          it "modifies insurance provided         under the: Commercial General
H
(.)              t7     Liability Coverage part." Also critical to the Forecast Homes holding, the Zurich American SIR
(t)
                  l8    endorsement plainly states: "The insurance provided by this policy is subject to the following

                  t9    additional provisions, which in the event of conflict with any other provision elsewhere in the

                 20     policy, shall control the application of the insurance to which this endorsement applies."
                 2I     (Tenero Decl.,   fll 1, Ex.   I 1 at 2UR000059 and fl12, Ex. 12 at 2UR000207 (italics added).)

                 22                                         (3)                                 Am

                  23

                  24            Under Section I, "Your Obligations       -   Self Insured Retention", subsection A.l ., the Zurich

                  25    American SIR endorsement provides: "If Option               I   is selected, it is a condition precedent to our

                  26     tiability that you make actual payment of 'self insured retention' and 'defense costs' for               each


                  27     'incident'[.]" Option   I    is selected. (Tenero Decl., fll1, Ex. 11 at 2UR000058         and\l2,Ex, 12 at

                  28
                                                                               25
                                                                           SS-M          R
                                                        ON THE GL ISSUE; OPPOSITION - Case No' 3:19-cv-06334- EMCX
465 46596 4839-4925-    v7
                             Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 34 of 47




                         1       2UR000206.) " 'A condition precedent refers to an               acto   condition or event that must occur before

                        2        the insurance contract becomes effective or binding on the parties....' [Citation'] In general,

                                 'conditions neither confer nor exclude coverage for a particular risk but, rather, impose certain
                        a
                        J

                        4        duties on the insured in order to obtain the coverage provided by the policy.' fCitation.]" North

                        5        American Capacity Ins. Co., 177 CalÃpp.4th 272, 289-290 (where condition precedent                             -   a


                        6        contractors warranty endorsement         -   was not satisfied, insurer did not owe indemnity); Scottsdale

                         7       Ins, Co.    v.   Essex   Ins. Co, 98 Cal.App.4th 86, 97 (2002) (where condition precedent                      -   a


                         8       contractors warranty endorsement             -   was not satisfîed, insurer did not owe defense); accord,

                         9       American Way Cellular, Inc. v. Travelers Property Casualty Co. of America,216 Cal.App.4th
                       10        1040, 1054 (2013). Conditions precedent require strict compliance: "strict compliance is
Â.
                                 required with conditions upon which coverage depends                    -   i.e., those that are 'an element of the
¡                      11
FI
                       t2        fundamental risk insured.'     "   Trishan Air, Inc. v. Federal Ins. Co., 635 F.3d 422, 428 (9th Cir.
Cd
        I              l3        Z0I1). Since Crown did not incur or pay defense                  fees, costs or settlement monies in amounts
        F
()      (/)
                       14        totaling $500,000 or more in any one of the fifty-five underlying actions, Crown has failed to
$-r F]
Êa z                   15        satisfy the SIR condition precedent to coverage under the Zurich American Policies. Having
        o
        F
        F
Cg
                       t6        failed to satisfy this condition precedent, Crown is not entitled to summary judgment.

O                      l7                                           (4)                 P                       P              rich
(t)
                       18

                        t9                  The Zurich American SIR endorsement contains additional language that plainly
                       20        communicates Zurich American owes no obligations until the retention is satisfied.

                       2l                   Under Section I., "Your Obligations         - Self Insured Retention",        subsection 4.1. provides:

                       22         "If   any final judgment or settlement and 'defense costs' are less than such Self Insured Retention

                       23        Amount(s), we shall have no obligations to pay'self insured retention' or 'defense costs' under

                       24        the policy." (Tenero Decl., fll1, Ex.            l1 at 2UR000059 andll2,Ex.             12 at 2UR000207 (italics

                        25        added).) This provision is unambiguous.                   It   communicates       to Crown that absent     Crown

                        26        satisfying the self-insured retention, Zurich American does not owe defense, indemnity nor is

                        27        otherwise liable under the policy.

                        28
                                                                                            26
                                                          ZURI CH AMERICAN' S CROSS-MO1] ON FOR SUMMARY JUDGMEN'I'
                                                                ON THE GL ISS UE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
4   6s 46s9 6 4839 -4925 -7 68   v7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 35 of 47




            1            Under Section I., "Your Obligations       -   Self Insured Retention", subsection B provides that

                                                                                                    do not serve to
            2     "payment by others, including but not limited to additional insureds or insurerso

            J     satisfy the'self insured retention'requirements of this endorsement." (Tenero Decl., fl11, Ex.
                                                                                                                 1l

            4     at ZUR00006I and fl12, Ex.       lZ   atZtJR000209 (italics added).) If this endorsement did not apply

            5     to defense or indemnity of an additional insured, then this sentence would be superfluous: "'We

            6     strive to 'give effect to all of a contract's terms, and to avoid interpretations that render any

            7     portion superfluous, void or inexplicable.'          "   United Farmers Agents Assn', Inc. v, Farmers

             8    Group, Inc.,32 Cal.App.5th 478, 495 (2019); Founding Members of the Newport Beach Country

             9    club v. Newport      Beach              club, hnc.,109 cal.App.4th 944 957 (2003) ("an interpretation
                                               .country
            10    rendering contract language nugatory or inoperative is disfavored"); Civ. Code, $1641.)

J           l1                             b)       The Walsh Construction Companv Decision'
FI
            12              While implicit in the Forecast Homes decision, the Walsh Construction Court expressly
ñ     F
      I     l3    and emphatically rejected the argument now raised by Crown; that because the
                                                                                               additional insured
      F.

C)    (n
            14    endorsement is a separate form, the Self Insured Retention endorsement does
                                                                                              not apply to
$-r   f¡
m z&        15    additional insureds. l4¡alsh Construction Company, 72 N.E.3d at963.
      F
d     f-
            16              The Walsh Construction Court reasoned that the SIR endorsement "unambiguously
H
C)          17    conditions fnamed insured's] compliance with its provisions as               a 'condition   precedent to
(n
            18    coverage, from Zurich." Id. at 964. As a condition precedent to coverage'
                                                                                            the Court stated:

            19
                  ,,there is no rational basis to apply the SIR endorsement as a condition precedent to Zurich's

            20    coverage of the named insured but          notto Zurich's coverage of additional insureds'" Ibid. The

            2t     ZurlchAmerican SIR endorsement before this Court includes identical language. "If
                                                                                                     Option            I   is


            22     selected,   it is a condition precedent to our liability that you make actual payment [. . ']." (Tenero
            23     Decl.,   flll,   Ex. 11 at 2UR000059 and fl12, Ex. 12 at 2UR000207.) There is no                material

                                                                                                           means it
            24     difference between the word "coverage" and "liability"; for an insurer to have coverage

            25     is liable for providing policy beneflrts.
                                                                                                              that in
            26               The Watsh Constructior¿ Court further reasoned (as did the Forecast Homes Court)
                                                                                                         policy
            27     plain and unambiguous language, the SIR endorsement prioritized itself over any other

            28                                                             27
                                                 CH                  SS-M        ORS
                                                  ON THE GL ISSUE; OPPOSITION - Case No. 3: 19-cv-O6334-EMCX
46s 46596          v7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 36 of 47




            1    provision. The Court stated: "[T]he SIR endorsement prioritizes its obligations and definitions
            2     over any other provision of or endorsement to the CGL policy, stating that, 'in the event of

                  conflict with any other provisions elsewhere in this policy,' the SIR endorsement 'shall control
            a
            J

            4     the application of the insurance to which this endorsement applies."' Walsh Construction
            5     Company, T2 N.E.3d at 964. The Zurich American SIR endorsement before this Court includes

            6     identical language: 'oThe insurance provided by this policy is subject to the following additional

            7     provisions, which in the event of conflict with any other provision elsewhere in the policy, shall

             8    control the applicaticin of the insurance to which this endorsement applies[.]" (Tenero Decl.,

             9    flll,Ex. II   at2UR000059and,tfl2,Ex. 12at2UFi000207.) ThereisnodisputethattheSIR
            l0    endorsement applies to the 2013 SIR Policy and the 2014 SIR Policy. As such, its terms control
ê.
J           ll    application of the ínsurance; not the additional insured endorsement (which, as discussed below)
¡
            12    does not provide stand-alone coverage.
C$    Þ
H     J     13            Crown's argument that the additional insured endorsement includes an independent,
      F
()
t-r
      Ø     14                                                                                  - l6') Not
                  stand-alone insuring agreement is baseless. (Moving Papers, pp' 9-10:01 and p.l2:06
      tÐ
m z&        15    one of Crown's cited authorities - such as, Presley Homes or Maryland Casualty - actually
      F
                  examine a policy that contains a self-insured retention as a condition precedent to coverage.
      f--
CO
            t6

()          17    Crown is comparing apples to oranges. (Moving Papers, p.12:06                 -   13.) The subject additional
V)
            18    insured endorsement expressly states that it"modffies insurance under               [...] Commercial   General

            T9    Liability Coverage Part". (Tenero Decl.,          flIl,   Ex.   ll   at 2UR000023 and fl12, Ex' 12          at

            20    ZUR000l7l (italics added).) The modifications         are to "section    II   -   Who Is An Insured" (Crown

            2l    readily admits in its Moving Papers at page 3:22-23), to add an exclusion, to modify the
            22    conditions section, and to "section   III   -   Limits Of Insurance". (Tenero Decl', !111, Ex. 11 at

            23    2UR000023-24 and'!Jl2, Ex. 12 atZtJF(00OlTl-172.) There are no modiflrcations to the Policy's

            24    insuring agreement. Crown's stand-alone argument is contrary to California law. "Taken by

            25     itself, this indorsement means nothing. Of itself, it is not a contract in any sense of the word. By

            26     its terms it refers to the main policy and the application therefor, and, except as specifically
            27     excepted in the indorsement,   it put the provisions of the policy into force and effect." Narver           v.


            28
                                                                       28
                                       ZURICH AML,RI CAN'S CROSS. OTION FOR S                   MENT
                                                                       -
                                            ON THE GL ISSUE; OPPOSITION Case No. 3: 19-cv-06334-EMCX
465 46596         v'7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 37 of 47




            1     California State Life Ins. Co. (1930)    2ll   Cal. 176,   l8l   (rejecting insured's argument that an

            2     endorsement is "a policy of insurance complete in itself and a contract separate and distinct from

            J     the main policy.").

            4            Crownos argument also violates California's rule of contract interpretation that "the whole

            5     of a contract is to be taken together, so as to give effect to every part, if reasonably practicable,
            6     each clause helping to interpret the other." (Cal. Civ. Code, $1641.) The additional insured

             7    endorsernent also expressly states:     "All   other terms and conditions      of this policy   remain

             I    unchanged." (Tenero Decl., fll1, Ex. 1l at 2UR000024 and'1f 12, Ex.12 at 2UR000172.)

             9            Finally,   it is unnecessary for the additional    insured endorsement to refer to the self-

            10    insured retention because the SIR Endorsement is a part of the policy and expressly states that      it
P
¡           ll    is a condition precedent to coverage under the policy and that the SIR Endorsement's terms
¡
            l2    control: "The insurance provided by this policy is subject to the following additional provisions,
      J     13    which in the event of conflict with any other provision elsewhere in the policy, shall control the
      F

C) Ø        t4    application of the insurance to which this endorsement applies." (Tenero Decl., fll1, Ex. 11 at
$-r   t¡
Êa z
   &        l5    2UR000059 and fl12, Ex. 12 at 2tJR000207.) Therefore, the retention applies to Crown and
      (J
      F
d     F
            t6    additional insureds equally.
                                                                                    ooTaken together, those provisions
O           t7            As the Walsh Construction Court concluded:
(t)
            18    unambiguously manifestthe intent of the parties to the contracts, Zwich and Roadsafe [i.e., the

            19    named insured], for the SIR endorsement          to control their relationship such that Roadsafe
                                                                                                               the
            20    assumed all costs and liability for the first $500,000 of any claim that might be made under

            21    CGL policy, regardless of whether that claim was against Roadsafe or an additional insured'"
            22     Lvalsh Construction Company, 72 N.E.3         d at 964. Likewise, the provisions of the Zutich
            23     American SIR endorsement before this Court unambiguously manifests the intent of Zurich

            24     American and Crown to control their relationship such that Crown assumed all costs and liability

            25     for the first $500,000 of any claim that might be made under the Zurich American Policies,
            26     regardless of whether that claim was against Crown or an additional insured.

            27

            28
                                                                     29
                                        ZURICH AMERICAN'S CROSS. MOTION FOR SUMMARY JUDGMENT
                                             ON THE GL ISSUE; OPPO SITION - Case No. 3:19-cv-06334-EMCX
46s 46596          v7
                          Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 38 of 47




                      I                        (2\                                                      That

                     2

                     a
                     J               A     court may look to the parties' reasonable expectations to reinforce its conclusion

                     4        regarding the meaning      of    language   it   found to be unambiguous. Powerine Oil Co', Inc' v'

                      5       Superior Court,37 Cal4th 377 , 4Q4 (2005).

                      6              Before ZurichAmerican offered to sell a general liability policy to Crown that included              a


                      7       self-insured retention, Crown already knew that such retention would cause some of its clients
                                                                  o'matching" deductible               policy. In early 2013, Marsh
                      I       such concern that Crown requested a
                                                                                            ooWe
                      9       (Crown's insurance broker) advised ZurichAmerican:                   [Crown] are moving this program to

                    l0        a high retention requesting options      of $250,000 and $500,000. This will be the first year on           a

À                   lt        retention and as such we anticipate some certificate issues. Thus, we are requesting a matching
FI
J
                    t2        deductible policy with a limited named insured endorsement as shown in our specifications."
d    Þ
É    ¡              13        (Tenero Decl., fl3, Ex.    3.)   Crown also disclosed that in the prior year, it (and, necessarily, its
     F
c)   (n
                    l4        additional insured clients) were insured under a primary policy with a $10,000 deductible.
     q.l

Êa z                l5                These disclosures are significant. As the Forecast Homes Court stated:               "A   deductible
     t-
d    F
                    16        relates only to the 'damages for which the insured is indemnified, not to defense costs. The

()                  17        insurer is   fully responsible for defense   costs regardless of the amount of the deductible so long as
V)                                                                                                              Inc.,l8l
                     l8       there is a potential for coverage under the         policy."' Forecast   Homes,              Cal.App.4th at

                     t9        1474. Therefore, during 2012 (and likely before), Crown and its clients (as additional insureds)

                    20        received a first-dollar defense from Crown's 2012 general liability insurer. In switching to a

                    21
                              ,,high retention," Crown anticipated "certificate issues."                As   provided above, Crown

                    22        contractually agreed to procure insurance and to add its clients (and their property managers)              as


                    ZJ        additional insureds on such insurance. These same contracts required Crown                         to   verify

                     24       compliance with these insurance requirements by producing a certificate                of insurance'      For

                     25       example, the ABM/The lrvine Company Master Operational Service Agreement provides:

                     26

                     27

                     28
                                                                                      30
                                                     ZURICH AMERICAN'S CROS S-MOTION FOR SUMMARY                MENT
                                                          ON THE G L ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
46s 4659 6 4839 -4925 -7 68   v7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 39 of 47




             1                                                                                         T

            2                                           INSURANCE REOUIREMENTS
            a
            J              A.       General
            4                       1           As to each executed Service Contract, before the performance of
                                                any portion of the Services under such Services Contract,
            5                                   Coniractor must obtain and provide evidence of the types and
                                                levels of insurance specified below with insurance carriers
            6                                   acceptable to Owner.
                                    ,,
             7                                  As evidence of insurance coverage, Contractor shall deliver (a)
                                                certificates of insurance issued by Contractor's insurance carrier
             8                                  showing such policies in force for the periods required under these
                                                Insurance Requirements [...]
             9
                                         Decl        Ex.28 atNERI0l8l4.
            l0
ê"
            ll             "subcontractors flike Crown] are often required contractually to name the project for
"l
FI
            12    building] owner [...] as additionat insureds under their CGL policies. Compliance is confrrmed
d
H      J    l3    by issuing policy endorsements to the additional insured parties. They fbuilding owners] often do
       F
c)     U)
            t4    not receive the actual endorsement, but rather are notifîed by way of a certificate of insurance."
¡-,1
       f¡
Êa z
   &        15
                  pardee Const. Co, v. Insurance Co. of the West,77 Cal.App.4th 1340, 1347 (2000), as modifred
       F
(d F              on denial of reh'g (Feb.23,2000).
            t6
 ()         l7              Crown anticipated "certificate issues" because such certiflrcates disclosed to Crown's
(t)
            18    clients that instead of being covered under a primary general liability policy with a $10,000

            19    deductible and, therefore, afforded fîrst-dollar defense and indemnity to them, they would now

                  be
                        ,,covered" first by Crown under its $500,000 self-insurance and then by Zutich American. As
            20

            21    the Forecast Homes Court stated: "The            term'retention' (or'retained limit') refers to a specifìc

            22    sum or percentage of loss that is the insured's initial responsibility and must be satisfied before

            23    there is any coverage under the policy.         [...]   Unlike a deductible, which generally relates only to

                  damages, an SIR also applies to defense costs and settlement              of any claim.'o Forecast Homes,
            24
                  Inc.,    l8l   Cal.App.4th      at 1474. This   issue came to a fever pitch when Shorenstein, "a veÍy
            25

            26    important client to Able," voiced concerns. (Tenero Decl., tf16, Ex. 16 at MARSH-CES-

            27    003901.) While Crown convinced Shofenstein to accept a "high SIR," according to Marsh,

            28
                                                                            31
                                            Z         AMERI          OSS.M             S                 MENT
                                                    ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596         v'l
                          Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 40 of 47




                           "shorenstein is [was] more concerned with Able providing them a defense vs being an AI

                  2        fadditional insured] via the CG 20 26 on a high $500k SIR CGL policy[.]" (Tenero Decl., flI6,
                  a
                  J        Ex. l6 at MARSH-CES-003901 and MARSH-CES-003899.) It appears the issue was ultimately
                  4        resolved but not by Zurich American. Shorenstein (and/or Crown) asked Zurich American to

                  5        modify its Self lnsured Retention endorsement to accommodate Shorenstein. (Tenero Decl., fl16,

                  6        Ex. l6 at MARSH-CES-OO3901.) Zurich American refused the request stating:

                  7                 I spoke with one of our underwriting experts about Shorenstein s reque st that we
                                    amend the S IR endorsement to afflrrm coverage of defense of their claims within
                      8             Able ) S SIR. Please note, though, that the attachment to your email was not that
                                    req uest but rather was a propo sed agreement betwe en S horen stein and A ble.
                  9
                                    Which leads to our response: Zurich's coverage attaches over Abel's SIR and it
                 10                 isn't appropriate for us to guarantee what Able does within its.SIR limits. As you
                                    know,^in Sèlf Insured Retention situations, the excess carrier does_not'drop. ^
.l               1l                 downí to pay either loss or expense (such as defense expense) within the Self
J                                   Insured Rèténtion. It seems, therefore, that the appropriate place for this matter to
                 l2                 be addressed is via an agreement between the 'primary insurer' (in the case of
d     >
                                    Able's GL program, Able itself) and Shorenstein.
      I          13
      F
                                            Decl., 18, Ex. 18 atZUR-00 UW04761.
c)    U)
                 14
      Êl
cq z&            15                  Prior to this communication, Zurich American had already advised Marsh (who in turn
      o
      F
cd F             16        advised its client, Crown)    that: "Becoming an additional      insured on the policy grants them

 ()              I7        defense, first by Able within the SIR and subsequently          by Zurich once the claim         exceeds
(t)
                 l8        $500,000." (Tenero Decl., fll6, Ex. l6 at MARSH-CES-003S9S.) Crown communicated this

                 19        statement verbatim     to Shorenstein. (Tenero Decl., fl17, Ex. 17 at MARSH-CES-003963                 -
                 20        MARSH-CES-003964.) Zurich American's communication was not new. In her cover email

                 2l        enclosing ZurichAmerican's revised quote, Gail Sydow, Vice President and Casualty Executive

                 22        Underwriter, Global Corporate Casualty, Zwich American Insurance Company, made plain to

                 23        John Rolph, Vice President, Marsh Risk      & Insurance Services - Crown's insurance broker - that

                 24
                           o,in
                                  respect to the GL coverage including the endorsements the Zurich's coverage attaches on

                 25        top of Able's SIR which should give some comfort to the umbrella carrier." (Tenero Decl., !f6,

                  26       Ex. 6 at MARSH-CES-0028942 (bolding added).) Crown's concurent request that Zwich
                  27       American provide a "matching" deductible policy belies Crown's feigned ignorance that the self-

                  28
                                                                              32
                                                                           S-MOTI                    Y
                                                        ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46s96 4839-4925        v7
                       Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 41 of 47




                  I     insured retention applies to additional insureds. The deductible policy was Crown's fallback

                  2     strategy in case a client demanded flrrst-dollar defense and indemnity from an insurer, not Crown.

                  J            No court has found Zurich American's Self Insured Retention endorsement ambiguous.

                  4     "A policy provision will be considered ambiguous when it is                 capable   of two or     more

                  5     constructions, both of which are reasonable." State of Caliþrnia v. Continental Ins. Co., 55

                  6     Cal. th lg6, 195 (2012). It has one plain meaning - the retention is a condition precedent to
                  7     coverage for any insured, including, additional insureds, and absent satisfaction of the retention

                  8     by Crown through payment of defense fees, costs or indemnity totaling the self-insured retention

                  9     amount, ZurichAmerican does not owe any insured any obligations         -   defense or indemnity.

                 l0                    (3)                            rsn
À                ll
J
J
                 12             From the very first paragraph of its moving papers, Crown weaves a false narrative that
      È
                        Zurich American "promised to provide such [a comprehensive insurance] program.
      I                                                                                                (Crown's
      F
                 l3
()    Ø          t4 Moving Papers, p. l:06        -     09.) What Zurich American promised to provide Crown was what
t-r f¡
m zú             15     Crown, through its own insurance broker, Marsh, requested           -   commercial general liability
      F
Cd    F
                 r6     insurance excess to $500,000 self-insurance to be provided by      Crown. As provided above,          the


 ()              l7 underwriting negotiations         and claims handling testify to this understanding.      It was Crown who
(t)
                 18     requested an6 ultimately authorized a sea change in how     it insured itself,   as means   to manage its

                                                                                                                did not
                 19     own risks and to stop "trading dollars" with insurers. In this process, Zutich American
                                                                                                                  (2)
                 20     owe Crown a fiduciary duty to "(1) make available to them a particular kind of insurance,

                 2l     advise them of the availability of such coverage elsewhere in the industry, or
                                                                                                       (3) advise them         of
                                                                                                                     been
                 22      inadequacies in coverage of which plaintiffs should, as reasonable persons, have themselves

                 ¿J      aware. Gibson v. Government Employees Ins. Co. 162 Cal.App'3d 441,452 (1984)' If Crown
                  24     has recourse in this regard,   it is against Marsh.

                  25

                  26

                  27

                  28                                                           JJ
                                                                        ,S CRO   ON
                                                      ON THE GL ISSUE; OPPO SITION - Case No. 3:19-cv-06334-EMCX
465 46596 4839-4925-     v7
                          Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 42 of 47




                     I                      (4)                       tio                         Zurich                        Not

                     2

                     J              At page 2, Crown argues: "Zurich's            inconsistent and inadequate approach to Able's

                     4     claims are, in effect, a failure to investigate and reach a coverage decision quickly. This is                a


                     5     clear and intentional violation of Zurich's obligations under the policy and has caused Able to

                     6     pay amounts in excess of that required under the terms of the           policy." (Crown's Moving        Papers'


                     7     p,2:03   -   06.) This is either a fundamental misunderstanding of insurance law (for which Crown

                     8     can   try and blame its broker, Marsh) or subterfuge.

                     9              As the Forecast Homes Court stated: "It is well recognized that self-insurance retentions

                 l0 are the equivalent to primary liability insurance, and that policies which are subject to                         self-

À
¡                11        insured retentions are'excess policies'which have no duty to [defend or] indemnify untilthe self-
FI
                 t2        insured retention is exhauste   d!   Forecast Homes,Inc., 181 Cal.App .4th at 1474. In addition, the
d
     ¡           l3        Zurich American Self Insured Retention endorsement provides:                "If Option I    is selected, it is a
     F
C) Ø             t4        condition precedent to our liability that you make actual payment of 'self insured retention' and
k t¡
m z&             15
                           .defense costs' for each'incident', until you have              paid'self insured retention' and'defense
     F
d    F
                 l6 costs' equal to the Per Incident              - You Pay Defense Costs Within SIR amount[']"                    (Tenero

                           Decl., fl6, Ex.    6 at MARSH-CES-002939 (italics added).) Either                    under general insurance
C)               17
(n
                 l8 principles or the specific condition           precedent language, Zurich American did not owe Crown or

                 19        any insured a coverage decision prior to the retention being satisfied. Crown, not Zurich

                 20        American, owed its clients and property managers the primary obligation                          to defend   and


                 2l        indemnify them within the $500,000 self insured retention either as a contractual indemnitee or

                 22        as a guarantor     for the insurance risks Crown assumed. Crown's gripe is not truly that Zurich

                 23        American allegedly delayed or failed             to   respond   to additional insured tenders (as Zurich
                 24        American owed no duty to do so). Crown's gripe is that Zurich American refused to provide any

                     25    additional insured a first-dollar defense or indemnity because Crown had not satisfied the self

                     26    insured retention amount. (Moving Papers, pp 7:24                -   8:13, p. 8:23   -   9:03,   and 9:23 ("sole

                     27    pretext for nonpayment").) As provided above, ZutichAmerican owed no duty to do so'

                     28
                                                                                   34
                                                  ZURI     AMERICAN'S CROSS.MOTION T. OR SUMMARY JU DGMENT
                                                         ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-063 34-EMCX
465 46596 4839-492
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 43 of 47




             I           Again, Crown's stated authority       -   such   aso   Pardee Construction and Borg      -    Compares

            2     apples to oranges, as neither   of those Courts examined a policy that contained, as a condition
            J     precedent to coverage, a self-insured retention. (Moving Papers, p. l4:11            -   28.) Because Zurich

            4     American's duty to defend nevel arose in any of the underlying flrfty-five actions (since Crown

             5    never satisfied its $500,000 self-insured retention), cases discussing that the duty to defend is "a

             6    continuing one" and the ramifications to an insurer when such duty is breached are meaningless

             7    in the context of this action. (Moving Papers, p. 15:01         -22,)
             8                    (s)                 In                                              D

             9

            l0           Crown maintains that "based on clear policy language", Zurich American's self insured
À
¡           11    retention "does not apply to additional insureds." (Crown's Moving Papers, p. l:23                  - 24.) As
J
            l2 provided above, this assertion defies logic and is contrary to the policy negotiations, the plain
d     ts
      I
      F
            13    language   of the SIR endorsement, California's statutory rules governing policy interpretation,
o
t-{
      Ø     l4 the seminal decision, Forecast         Homes, in whichthe California Court of Appeal, Fourth District,
      f¡
Êa z
   &        l5    held that a substantially identical endorsement obligated the named insured                    to satisfy     the
      F
      F
cC
            16    retention before the insurer owed any obligation               to an additional insured and the Walsh
o           t7    Construction Company decision which decision provides compelling and persuasive reasoning.
V)
            l8            First, Crown argues that "even a cursory reading of the endorsement reveals that [the]

            19    endorsement is directed     at'you'rather than an'insured'." (Moving Papers, p' 5:03-21.) By
            20    tethering this statement to the policies' separate of insureds provision, (Moving Papers, p. 4:07-

            2l    13), Crown concludes, ipsofacto, that the endorsement applies only to it and no one else.                       If
            22    accepted, this argument turns the most fundamental insurance principle on its head; that the

            23    named insured must pay the policy premium beþre policy benefits are afforded any insured.

            24    The 2013 SIR Policy and 2014 SIR Policy each provide: "The first Named Insured shown in the

            25    Declarations:   l. Is responsible   for the payment of all premiums     [...]."   (Tenero Decl.,    fll I, Ex' I I
            26    at ZUR0000l3 and fll2, Ex. 12 atZ[JPI000l64.) These policies further provide: "In return for

            27    the payment of premium, and subject to the terms of this policy, coverage is provided as stated in

            28
                                                                      35
                                                                   ,S CROS
                                                                    M             SUMMARY
                                        ZURI
                                               ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46s96         v7
                 Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 44 of 47




             I    this policy. (Tenero Decl., fll1, Ex. I I at 2UR000002      andll2,Ex.     12 at 2UR000155.) Under

             2    Crown's worldview, an additional insured would be entitled to policy benefits, including,
             3    defense and indemnity, even when the Named Insured failed to pay the premium.

            4             Second, "courts    will not adopt a strained or absurd interpretation in order to create an
             5    ambiguity where none exists   i'   Bay Cities Paving & Grading, Inc. v. Lawyers' Mutual Ins. Co.,5

             6    Cal.4th 854, 867 (1993). Relying on Montgomery Ward and Legacy Vulcan, Crown argues that

             7    an SIR does not alleviate Zurich American's obligation to provide additional insureds a flrrst-

             8    dollar defense. Montgomery Ward & Company, Inc. v. Imperiøl Cas.                     &   Indem. Co., 8l

             9    Cal.App.4th 356, 373 (2000). Crown is incorrect. Neither Montgomery [4/ard nor Legacy

            10    Vulcan stand for such an expansive principle. Rather, each stands for the proposition that a
H
¡           l1    policy must be enforced according to its policy terms. Id. at 368 ("The significant point is that
.l
            t2    these cases fincluding, General    Star],like all other insurance   cases, look   firstto the terms of the
ñ     È
É     J     l3    policy.")   The Montgomery Ward Court examined the          words: "With respect to any occurrence
      F
()    Ø     l4 not covered by the underlying policies listed in Schedule [...], lthe insurer] shall:         (a) defend any
t-<   q.l
      z
      &     15    suit against the insured   [...].")   Montgomery Ward, 81 Cal.App.4th at 373-374. Since the
   F
cc F        t6    retention was not "underlying insurance" and the policy did not include an SIR endorsement

(.)         t7    stating the insurer has "the right but not the duty to assume charge of the defense," the Court
(n
            18    found the policy ambiguous and construed          it   against the insurer.   Id, at 375. Based on
            l9 substantially similai (if not identical) language, the Legacy Vulcan Court arrived at the same
            20    conclusion. Legacy Vulcan Corp. v. Superior Courto 185 Cal.App.4th 677, 697 (2010).

            2t           However, while the Montgomery Ward Court concluded a defense was owed based on

            22    the language before it, it affrrmed its prior holing in General Star. "In General Star, the court

            23    merely enforced the SIR in the insured's policy, saying the 'policy must be enforced according to

            24    its plain terms' fcitation omitted], which included an SIR of $100,000 and provided the insurer

            25    had 'the right but not the duty to assume charge of the defense' [citation omitted]. This court

            26    accordingly held the insurer was 'in the position of an excess carrier having no obligations until

            27    the SIR was exhausted' fcitation omitted], with no obligation to defend." Montgomery            llard ,81
            28
                                                                    36
                                     ZURICH AMERI                   ON FOR SUMMARY
                                          ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596
                           Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 45 of 47




                       I    Cal.App.4th at 368 (quoting General Star Indemnity Co. v. Superior Courto 47 Cal.App, th

                   2        1586, 1594 (1996).) Significant to the General Star Court was that the policy contained an SIR
                   â
                   J        endorsement which stated      "[i]n the event of conflict with any provisions         elsewhere   in   the

                   4        policy," the SIR endorsement controls and that "the duty to defend (contained in the standard CL

                   5        100 forms)   is 'reinstated' only in the event that the 'aggregate Retained Limit' is exhausted."
                   6        General Star Indemnity Co., 47 Cal.App.4th           at 1590. Likewise, this District previously
                   7        acknowledged:     "If a policy plainly and clearly states that the insurer's         duty to defend is

                   8        conditioned on the exhaustion of an SIR, the duty will not arise at tender, but rather when such

                   9        exhaustion occurs." Evanston Ins. Co. v. American Safety Indem. Co., 768 F.Supp.2d 1004,

                  10        1013 (NI.D. Cal. 20l   l).

I                 11               Here, unlike the policy language examined in Montgomery Títard and Legacy Vulcan, the
J
                  t2        Zurich American Policies contain an SIR endorsement which expressly states its terms control
C€    È
      J
      F
                  13        "in the event of conflict with any other provision elsewhere in the policy," and that Zwich
C)    an
                  t4        American "shall have no obligations under this policy unless you have satisfred your 'self
$-(   l¡
      z
      ú           l5        insured retention'obligation." (Tenero Decl., t{l1, Ex. 11 at 2UR000058,2UR000059 and
      F
d     t-,
                  t6        2UR0000063;Tenero Decl., fl12, Ex. 12 atZ[JR000206,2UR000207 andZUR0002l1.)

(.)               l7               Crown's stated authority are mere distraction as they do not contain the same policy
(n
                  18        language before this    Court. A contract must be interpreted according to its own terms. Other
                  t9        courts have considered the Zurich American SIR endorsement and the unanimous conclusion is

                  20        that the plain language of that endorsement requires the named insured to satisfy the self-insured

                  2t        retention amount before any obligation   - defense   or indemnity   -   is owed any insured.

                  22               B.                         the                                      American

                  23

                  24               As a matter of law, a bad faith claim cannot be maintained unless policy beneflrts are due.

                  25        Waller v. Truck Ins. Exchange, Inc., I I Cal.4th 1,36 (1995), as modified on denial of reh'g (Oct.

                  26        26, lgg5 (stating "[i]t is clear that if there is no potential for coverage and, hence, no duty to
                  27        defend under the terms of the policy, there can be no action for breach of the implied covenant         of
                  28
                                                                            37
                                                   ZURICH AMERT CAN'S CROSS-MOTION FOR SUMMAR Y JUDGMENT
                                                        ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596 4839-4925-
                   Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 46 of 47




               I    good faith and fair dealing because the covenant is based on the contractual relationship between

               2    the insured and the insurer,"; Love v. Fire Ins. Exchange,22l Cal.App.3d 1136,1153 (1990).

               J              For the reasons stated above, ZurichAmerican did not breach the2013 SIR Policy or the

               4    2014 SIR Policy and no policy benefits are due Plaintifß. Therefore, with respect to the GL

               5    lssue, Plaintiffs cannot maintain a bad faith claim against Zurich American and Zurich American

               6    is entitled to summary judgment on the GL Issue and/or partial summary judgment with respect

               7    to the   fifth   cause of action.

               8              C.        With Respect to its Counterclaim for l)eclaratory Relief, Zurich American          is
                                        Entitled to Summarv Judement as a Matter of law.
               9

              l0              In this action, Zurich American filed a counterclaim against Plaintiffs seeking a judicial
 Ê<
 ¡            1l    declaration that with respect to the fifty-five underlying actions, Zurich American did not owe
 FI

C$
              12    Plaintiffs nor their clients    - the property owners and property manager -   defense or indemnity.

      J       13    (RFJN, 16,8x.72 at pp. 19 - 25.) For all of the reasons stated above, Zurich American
      F
()    U)
              t4    respectfully requests that it is entitled to summary judgment on its counterclaim for declaratory
t-r l¡
m     z
      ú       15    relief, as a matter of law.
      F
C$    F
              16

 ()           t7
(t)
              l8
              t9
              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                        38
                                             ZURICH AMERICAN'S CROSS-MOTION FOR SUMMARY JUDGMENT
                                                  ON THE GL ISSUE; OPPOSITION - Case No. 3:19-cv-06334-EMCX
465 46596 4
                   Case 3:19-cv-06334-EMC Document 67 Filed 11/02/20 Page 47 of 47




               I    vil,    cpNcruqIoN
              2             Far the above-stated rsãsons and stated authority, Crown has not and cannot meet its

              J     burden of proof on this summary judgrnent mCItion. Zurich Ameriçan'$ Self Insurod R.etention

              4     endorsement is unambiguous, applies to any insured, including, addìtionat insureds, and is a

              5     condition precedent to Zurich Anrerican owing defense or indemnity. ft remains undisputed that

              6     in defending and settling the fifty-five underlying actïons on     behalf-   of itself and/or additional
              nI
                    insureds, Crown nsver incuffed or paid $500,000 or more; its self-insured rctentìon amount per

              I     underlying action. Crown does not dispute that these crogs-motions are intcnded to resolve the

              I     "[SIR] issue common to all of the challenged c]aïms concerning the CGL ptogråm." (Crown's
             t0     Movlng Papers, p. 1:18   * I9.) Therefore, Zurich Atrerisan     never o\ryed Crown or âny additional
Ê.
J            il      insured defense or ïndemnity in any of those. As such, Zurich American, not Crown, is entitled
J
             t2     to summary judgment on the GL Issue (and, specifically, with rospsct to the flrst and fifth causÊs
d      #
             t3     of action). Respectfully submitted.
       t--

û
*.'(
       {/)
             r4
,\^ z                DATED: November 2,2ü20
       &     l5                                                      SELMAN BREITMÁN i,LP
       F
cs     þ
             l6

C)           T7
U)                                                                   By:
             t8
                                                                                       W. LEICHENGËR
             l9                                                                        for DefendanlCounterclaimant
                                                                           Zurioh                Insurance Company
             2t
             2r.

             ")')

             23

             24

             25

             26

             27

             28
                                                                    39

                                               O¡{TI{E GL ISSUE; ÛPPOSITION'CaseNo.                  3:1 9-cv-06334-ËIWCX
4ó5 46596
